 152302 NLRB No. 24DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1In filing its exceptions the Respondent attached a copy of a December 31,1986 letter from the Regional Director for Region 7 wherein he dismissed cer-
tain aspects of the allegations contained in Case 7±CA±26359. On June 7,
1988, counsel for the General Counsel filed a motion to strike this letter.2The record does not clearly demonstrate the adequacy of Respondent's re-instatement offers nor the extent of Respondent's backpay and reinstatement
liability to its second-shift employees who were laid off, discharged, and/or
suspended. These matters are properly left for the compliance stage of this
proceeding.3The judge's recommended Order and his Notice to Employees are only di-rected to the overbreadth of the rules. Accordingly, we find it unnecessary to
modify the Order or issue a new notice. We shall, however, issue amended
Conclusions of Law to reflect the violation found.Bay Metal Cabinets, Inc. and United Steelworkersof America, AFL±CIO±CLC. Cases 7±CA±26062, 7±CA±26359, 7±CA±26573, and 7±RC±
18231March 22, 1991DECISION, ORDER, AND DIRECTION OFSECOND ELECTIONBYCHAIRMANSTEPHENSAND
MEMBERSCRACRAFTAND
OVIATTOn April 27, 1988, Administrative Law Judge Wil-liam F. Jacobs issued the attached decision. The Re-
spondent filed exceptions1and the General Counselfiled a reply brief.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and brief and has de-
cided to affirm the judge's rulings, findings,2and con-clusions, as modified, and to adopt the recommended
Order.1. The Respondent contends in its exceptions that onDecember 31, 1986, the Regional Director for Region
7 dismissed a charge allegation in Case 7±CA±26359
which alleged that on October 9, 1986, the Respondent
unlawfully changed employees' terms and conditions
of employment by promulgating a personnel manual in
retaliation for the employees' exercise of protected ac-
tivities. The Respondent contends that this dismissal as
to the promulgation of a personnel manual requires
dismissal of certain complaint allegations described
below.The record developed at the hearing does not in-clude the dismissal letter, nor establish its existence.
However, the Respondent attached to its exceptions a
copy of a purported dismissal letter dated December
31, 1986, from the Regional Director, which it con-
tends is authentic. Because the letter was not submitted
at the hearing, the General Counsel filed a motion to
strike the attachment on the basis that it is not part of
the record and does not constitute newly discovered or
previously unavailable evidence.On January 3, 1991, the Board issued a Notice toShow Cause why the Board should not consider the at-
tachment to be a copy of an authentic dismissal letter
(Member Cracraft dissenting). In response to the No-
tice to Show Cause, the General Counsel admitted thatthe attachment was an authentic dismissal letter. TheGeneral Counsel contended, however, that the dismis-
sal letter did not encompass, and did not dispose of,
the allegation asserted in the complaint that the Re-
spondent unlawfully distributed overly broad no-solici-
tation and no-distribution rules.According to the General Counsel, although the of-fending overly broad rules were contained in the per-
sonnel manual noted in the charge, only the ``8(a)(3)
aspect of the substantive allegation'' was dismissed,
i.e., the allegation that the personnel manual was pro-
mulgated for retaliatory purposes to squelch union ac-
tivities, an allegation based on improper motivation.
According to the General Counsel, the complaint alle-
gation pertaining to the breadth of the rules was al-
leged to be unlawful without regard to motive. The
General Counsel's position, as set forth in the response
to the Notice to Show Cause, is that the separate retal-
iation allegation, turning on improper motivation no
longer raises any remedial issues affecting this pro-
ceeding. Thus, the General Counsel contends that
``[s]ince the 8(a)(3) allegation [as to retaliatory moti-
vation] adds nothing to the remedy if the rule violated
8(a)(1), it is unnecessary to reach any issues presented
by the 8(a)(3) allegation.''Because we find, as described below, that the dis-missal letter, even if considered at this stage of the
proceeding, did not address or dispose of the allegation
that the no-solicitation and no-distribution rules simply
were overbroad, without regard to motive, we find it
unnecessary to reach the question of whether the dis-
missal letter should be admitted at the exceptions stage
or whether its proffer should be stricken. Further, we
find, by virtue of representations contained in the re-
sponse to the Notice to Show Cause, that the General
Counsel effectively has abandoned pursuit of a viola-
tion turning on improper motivation, i.e., that the rules
were promulgated for retaliatory purposes to squelch
union activities. Accordingly, we find it unnecessary to
pass on that issue, and we reach only the issue of
whether the Respondent distributed overly broad rules
in violation of Section 8(a)(1). For the reasons below,
we adopt the judge's finding that the Respondent vio-
lated the Act in this respect.3On November 5, 1986, the Union filed a charge inthis proceeding (Case 7±CA±26359) alleging, inter
alia, that on October 9, 1986, the Respondent unlaw-
fully changed the terms and conditions of employment
of its employees by promulgating a ``personnel man-
ual'' in retaliation for employees' exercise of protected 153BAY METAL CABINETS4The Union previously had filed a charge in Case 7±CA±26062 pursuantto which the Regional Director issued a complaint alleging violations of Sec.
8(a)(3) and (1).5The first amended complaint did not allege that the rules were retaliatoryin purpose.6The Respondent had a rational basis to reach that conclusion in view ofthe General Counsel's admission, in its response to the Notice to Show Cause,
that the ``Respondent is at least correct to the extent that this 8(a)(3) aspect
of the substantive allegation was earlier dismissed, at least by implication.''7As noted above, the General Counsel's position in response to the Noticeto Show Cause is that it is now unnecessary to reach any issue involving a
retaliatory motivation pertaining to the promulgation of no-solicitation and no-
distribution rules. Accordingly, it is unnecessary to reach the allegation in the
second amended consolidated complaint, now abandoned, that the Respondent
promulgated these rules for retaliatory purposes to ``squelch'' union activities.concerted activities.4On December 31, 1986, after in-vestigation of the charge, the Regional Director took
the following formal action. The Regional Director
issued an order consolidating cases, first amended,
consolidated complaint and notice of hearing alleging,
inter alia, that the Respondent violated Section 8(a)(1)
by distributing a personnel manual in early October
1986 containing overly broad no-solicitation and no-
distribution rules.5That same day, December 31, 1986,the Regional Director issued a partial dismissal letter
stating, inter alia, that ``further proceedings are not
warranted at this time with regard to the [allegation]
involving ... the promulgation of a Personnel Man-

ual.'' The Regional Director indicated that ``[t]he re-
mainder of the charge is unaffected by this partial dis-
missal letter.''Following issuance of the first amended complaint,the Respondent filed an answer. In its answer, the Re-
spondent denied that the no-solicitation and no-dis-
tribution rules were impermissibly overly broad in vio-
lation of the Act. The Respondent's answer made no
mention of a partial dismissal letter, nor did it contend
that any aspect of the first amended complaint had
been dismissed previously.Thereafter, on March 9, 1987, following the filingand the investigation of yet another charge (Case 7±
CA±26573), the Regional Director issued a second
amended consolidated complaint. That complaint, once
again, alleged that the no-solicitation and no-distribu-
tion rules were impermissibly overly broad. However,
it also alleged, in the same paragraph, that the rules
were promulgated for retaliatory purposes ``to squelch
the union activities of its employees.'' In its answer to
the second amended consolidated complaint, the Re-
spondent contended, for the first time, that the Re-
gional Director was seeking to litigate a matter that
previously had been dismissed. Thus, the Respondent's
answer asserts that ``[o]n December 31, 1986, after a
full investigation of the Charge concerning this aspect
of the case, Regional Director Bernard Gottfried dis-
missed the Complaint as alleged in this particular para-
graph.''Assuming, arguendo, without deciding, that the dis-missal letter of December 31, 1986, can properly be
considered for the first time at the exceptions stage,
the question arises: did the Regional Director dismiss
an allegation that the rules were overly broad and then
seek to issue a complaint alleging that same conduct,
thereby raising issues under Section 10(b)?Our review of the charge in Case 7±CA±26359, thepartial dismissal letter, the first amended complaint,
the second amended consolidated complaint, and theRespondent's answers to the complaints convince usthat the allegation of overbreadth was not encompassed
within the partial dismissal letter of December 31,
1986. The overbreadth allegation, implicitly contained
in and raised by the charge's reference to the promul-
gation of a personnel manual, which included the of-
fending no-solicitation and no-distribution rules, re-
mained viable.When the Regional Director dismissed one aspect ofthe charge, the 8(a)(3) allegation ``involving ... the

promulgation of a `Personnel Manuel [sic]''' for retal-iatory purposes, he issued a complaint on the other as-
pect, the allegation that the Respondent violated Sec-
tion 8(a)(1) by distributing overly broad no-solicitation
and no-distribution rules. Thus, there is no inconsist-
ency between the Regional Director's issuance of the
first amended consolidated complaint (that the rules
were overbroad) and his dismissal on the same day of
a different allegation (that a personnel manual was pro-
mulgated for retaliatory purposes to squelch union ac-
tivities).Certainly, it is evident that the Respondent wasaware that there had been no dismissal pertaining to
overly broad no-distribution and no-solicitation rules.
That proposition is shown by the Respondent's failure
to make mention in its answer to the first amended
complaint of any purported dismissed allegations. In-
deed, it was only when the Regional Director included
an allegation of retaliation to ``squelch'' union activi-
ties in the second amended consolidated complaint,
issued over 2 months later, that the `Respondent raised
the defense that the Regional Director sought to revive
a dismissed allegation.6That defense went to ``retalia-tion,'' not to ``overbreadth.''In short, our scrutiny of the sequence of formalpleadings, as well as the dismissal letter, taken as a
whole, reveals that the Respondent's defense that the
Regional Director has sought to resurrect a dismissed
charge allegation applies only to the retaliation allega-
tion raised in the second amended consolidated com-
plaint.7It does not apply to the overbreadth allegationbecause that allegation was not encompassed within
the Regional Director's dismissal letter. Because
overbreadth was never dismissed, there was no
``need'' to revive it; it was pursued by the Regional
Director from the very beginning. As we agree with
the judge's finding that the no-solicitation and no-dis-
tribution rules were, in fact, overly broad as alleged, 154DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
8Our dissenting colleague contends that the ``overbreadth'' allegation isbarred under Sec. 10(b). His analysis rests on the notion that the Regional Di-
rector, on December 31, 1986, simultaneously dismissed and issued complainton the allegation that the Respondent distributed a personnel manual contain-
ing overly broad no-solicitation and no-distribution rules. Our dissenting col-
league is able to reach the conclusion that the Regional Director acted in this
contradictory fashion by giving controlling weight to the wording of the
charge and the dismissal letter, without giving what we think is due regard
to surrounding circumstances, including the entire sequence of pleadings and
formal actions, as described above, particularly the timing and contents of the
first amended complaint. Further, our dissenting colleague finds it necessary
to speculate that the Respondent may not have timely received a copy of the
dismissal letter, even though the Respondent makes no such contention. In-
deed, we note that copies of a dismissal letter are routinely sent to charged
parties at the same time the original letter is sent to the charging party. See
Casehandling Manual (Part One) ULP, sec. 10122.3. Finally, our dissenting
colleague contends that the Regional Director dismissed both aspects of the
charge (overbreadth and retaliation) because the dismissal letter referred to
``promulgation.'' In point of fact, the letter's reference to promulgation sup-
ports the notion that only the retaliation aspect of the charge was dismissed.
The face of the charge referred to promulgation in terms of retaliation. The
dismissal letter tracked the wording of the charge in this respect, thereby leav-
ing intact the matter of overbreadth that was alleged in the complaint that
issued on the same day as the dismissal letter.we affirm the judge's finding that the Respondent vio-lated Section 8(a)(1) in that respect.82. In its exceptions, the Respondent also takes issuewith the judge's recommended Order requiring rein-
statement and backpay for employees William Trask,
Anthony Fuhrman, Ross Dean, and Kenneth Trask, all
of whom were unlawfully laid off on July 14, 1986.
The Respondent contends that William Trask declined
an offer of reinstatement in September 1986 and that
Anthony Fuhrman voluntarily quit his job in October
1986. On the basis of the record before us, we cannot
resolve the merits of these contentions. They thus raise
matters properly left to the compliance stage of this
proceeding.The Respondent also contends that the judge's find-ing that Ross Dean was lawfully discharged on No-
vember 26, 1986, and that Kenneth Trask was law-
fully, permanently laid off on November 1, 1986,
should limit their reinstatement and backpay rights.
(The General Counsel does not contest these findings.)
We agree. Consequently, reinstatement rights and
backpay for these two employees, insofar as they relateto the July 14 layoff, will be cut off as of their respec-
tive subsequent lawful discharge or layoff.The Respondent also excepts to the inclusion of em-ployees Robert Richards, Gary Cygan, and Terry
Shawl in the unlawful layoff of all night-shift employ-
ees in December 1986, on the ground that the charges
were dismissed as to them by the Regional Director's
December 31, 1986 dismissal letter in Case 7±CA±
26359. With respect to Shawl, we find no merit to this
exception because the dismissed charge allegation con-
cerning him related to his alleged suspension before
the December layoff. Further, the complaint does not
contain an allegation relating to Shawl's suspension
nor was that issue litigated before the judge as an un-
fair labor practice. Similarly, the charge allegations
that Richards and Cygan were discriminatorily dis-charged relate to events occurring before the Decemberlayoff and there is no reference in the complaint to ei-
ther of these employees by name. To the extent, how-
ever, that either or both were reemployed before the
December layoff and were affected by the layoff, the
complaint covers them and the dismissal of unrelated
charge allegations is immaterial. Such matters, and any
others relating to the identity of the employees affected
by the termination of the night shift and the extent of
the Respondent's reinstatement and backpay liability
with respect to such employees, shall be determined at
the compliance stage of this proceeding.AMENDEDCONCLUSIONOF
LAWSubstitute the following for the judge's Conclusionof Law 3:``3. By threatening its employees that organizing aunion would be futile; threatening its employees with
discharge because of their continued involvement in
union organizing activities; threatening its employees
with plant closure if a union successfully organized its
Bay City place of business; threatening its employees
with termination by telling them that other employees
who had engaged in union activities had been dis-
charged; threatening its employees that it would cease
operations and later reopen under a different name in
the event they selected a collective-bargaining rep-
resentative, thereby conveying the impression that sup-
port for the Union or any labor organization would be
futile; threatening its employees by telling them that
they should not be wearing badges bearing union slo-
gans or logos and interrogating them concerning their
wearing of prounion emblems and about how they
would vote in a union representation election; and dis-
tributing personnel manuals containing overly broad
no-solicitation and no-distribution rules, the Respond-
ent has engaged in and is engaging in unfair labor
practices within the meaning of Section 8(a)(1) of the
Act.''ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and
orders that the Respondent, Bay Metal Cabinets, Inc.,
Bay City, Michigan, its officers, agents, successors,
and assigns, shall take the action set forth in the Order.ITISFURTHERORDERED
that the election in Case 7±RC±18231 is set aside and the case is remanded to the
Regional Director for Region 7 to conduct a new elec-
tion when he deems the circumstances permit the free
choice of a bargaining representative, as directedbelow.[Direction of Second Election omitted from publica-tion.] 155BAY METAL CABINETS1The charge also alleged that the Respondent reduced the wage of one em-ployee in retaliation for organizing activities and for filing charges with the
Board, and that the Respondent suspended and/or terminated seven employees
in retaliation for organizing activities.2The ``unaffected'' portions of the charge included allegations concerningthe reduction in wages of Ross Dean and the suspension and/or termination
of employees Kelly, Winters, Morse, and Savage.3There is no evidence that the Respondent had a copy of the dismissal letterat the time it filed its answer to the first amended consolidated complaint.4Contrary to the General Counsel's argument, I find that the dismissal letterwas put in issue in the Respondent's answer to the second amended consoli-
dated complaint.MEMBEROVIATT, dissenting in part.Contrary to my colleagues, I conclude that Section10(b) of the Act precludes finding any violation con-
cerning the content or distribution of the Respondent's
``Personnel Manual.''On November 5, 1986, the Union filed a charge inCase 7±CA±26359, alleging violations of Section
8(a)(1), (3), and (4). In pertinent part, the charge al-
leged thatOn or about October 9, 1986 the above-namedEmployer changed terms and conditions of em-
ployment of its employees by promulgating [a]
``Personnel Manual.'' This was done in response
to, and in retaliation for, the protected concerted
activities of employees.1By letter dated December 31, 1986, the Regional Di-rector notified the Charging Party that portions of that
charge were being dismissed. The pertinent language
of that letter states:As a result of the investigation, it appears thatfurther proceedings are not warranted at this time
with regard to the allegations involving the sus-
pension of Terry Shawl, discharges of Robert
Richards and Gary Cygan, and the promulgation
of a ``Personnel Manual.'' I am, therefore, refus-
ing to issue complaint in this matter with regard
to these allegations. The remainder of the charge
is unaffected by this partial dismissal action.2On the same date as the dismissal letter, the Re-gional Director also issued an amended consolidated
complaint that alleged, inter alia, that the personnel
manual contained overly broad prohibitions on solicita-
tion and on the distribution of literature. The Respond-
ent in its answer denied the allegations.On May 9, 1987, after another charge was filed inCase 7±CA±26573 alleging that the Respondent vio-
lated the Act by permanently laying off its second
shift, and by refusing to bargain, the Regional Director
issued a second amended consolidated complaint. That
complaint alleged in part that in early October 1986
the Respondent distributed a ``Personnel Manual'' con-
taining overly broad prohibitions on solicitation and
distribution of literature, ``in order to squelch the
Union activities of its employees.'' In its answer to the
second amended consolidated complaint the Respond-
ent denied this allegation and, having apparently bythen received a copy of the Regional Director's dismis-sal letter, interposed it as a defense.3The judge found the violations. In its exceptions tothe Board, the Respondent again raised the Regional
Director's dismissal letter, attaching a copy to its ex-
ceptions. The General Counsel's brief to the Board
treated that contention in a single sentence:Respondent's assertion in its exceptions that thisaspect of the charge was ``dropped'' in a letter
from the Regional Office, is not supported by any
record evidence, nor is it a reasonable conclusion
in view of the Complaint issued, to draw from the
document attached to its exceptions. [Sic.]The General Counsel also filed a motion to strikethe attachment of the Regional Director's dismissal let-
ter on grounds that it ``was not offered or admitted at
the unfair labor practice hearing and therefore is notpart of the record ....''
4On January 3, 1991, the Board issued a Notice toShow Cause why the Board should not consider ``At-
tachment A'' of the Respondent's exceptions to be a
copy of an authentic dismissal letter emanating from
the Regional Director of Region 7, and if so, why the
Board should not consider the letter as disposing of all
matters referred to in paragraphs 8(h)(i)(j) of the com-
plaint. [Chairman Stephens and Member Oviatt; Mem-
ber Cracraft dissenting.]In response to the Notice to Show Cause, the Gen-eral Counsel admitted that the dismissal letter was au-
thentic, but argued that although the allegedly overly
broad no-solicitation and no-distribution rules were
contained in the personnel manual referred to in both
the charge and the dismissal letter, only the ``8(a)(3)
aspect of the substantive allegation'' was dismissed,
The Counsel further contends that ``since the 8(a)(3)
allegation (as to retaliatory motivation) adds nothing to
the remedy if the rule violated 8(a)(1), it is unneces-
sary to reach any issues presented by the 8(a)(3) alle-
gation.''It is settled that the Board cannot issue a complainton a charge that has been dismissed. Redd-I, Inc., 290NLRB 1115 (1988); Heaven, 290 NLRB 1223 (1988).The dismissal letter states precisely that ``Further pro-
ceedings are not warranted at this time with regard to
the allegations involving ... the promulgation of a

`Personnel Manual.''' (Emphasis added.) Plainly, these
are all the allegations involving the personnel manual,
not just some. I find, based on the clear language of
the Regional Director's dismissal letter, that all aspects
of the charge pertaining to the personnel manual were
dismissed in this case. Accordingly, I conclude that the 156DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
1As corrected in the transcript.personnel manual aspect of the complaint should bedismissed in its entirety.My colleagues maintain, however, that the ``over-breadth allegation,'' implicitly contained in and raised
by the charge's reference to the promulgation of the
personnel manual, remained viable. I cannot agree.First, if the Regional Director had intended to dif-ferentiate between aspects of the charge pertaining to
the personnel manual, he could have done so, but he
did not. Indeed, his dismissal letter gave absolutely no
indication that he was parsing that aspect of the
charge. This stands in stark contrast to the fact that he
did differentiate in regard to other aspects of thecharge concerning the reduction in wages of employee
Dean, and the suspension and/or terminations of the
seven named employees. Second, assuming for the
sake of argument that the charge as it pertained to the
personnel manual alleged two different aspects, i.e., (a)
promulgation and (b) retaliation, I note that the dismis-
sal letter itself refers to the promulgation.In my view, once the Regional Director dismissedthe ``Personnel Manual'' portion of the charge in its
entirety, the decision to issue a complaint does not sal-
vage any aspect of the personnel manual allegation, for
a dismissed charge cannot be resurrected in a com-
plaint. I note also that this is not a case in which the
complaint allegation is preserved either by another
charge or by the Board's ``closely related'' doctrine.
Cf. Redd-I Inc., supra. Here, there is no other chargethat refers to any aspect of the personnel manual, nor
is that matter closely related to any other aspect of
these cases, and nor can the personnel manual allega-
tions be salvaged on the theory that the Regional Di-
rector ``made a mistake.'' Either the charge was dis-
missed or it was not dismissed. Here, the Regional Di-
rector's letter on its face clearly dismissed the allega-
tions regarding the personnel manual.Even assuming that there was some ambiguity as tothe Regional Director's intention, I find that the Re-
spondent's defense in its answer based on the Regional
Director's own dismissal letter sufficed not only to put
in issue the legal sufficiency of those allegations of the
complaint, but also to shift the burden to the General
Counsel to contest the Respondent's reliance on the
letter. Because the General Counsel's representative
was the author of the letter, at the very least it
behooved the General Counsel to come forward at the
hearing to dispute the Respondent's interpretation of
the letter, or to otherwise contest its relevance. The
General Counsel failed to do so here, and must there-
fore bear the consequences.Accordingly, as I would find the matter barred bySection 10(b) of the Act, I dissent from the majority's8(a)(1) finding with respect to the personnel manual.I otherwise agree with my colleagues.Amy Bachelder, Esq., for the General Counsel.Thomas A. Basil (Luce, Basil & Collins, Inc.), of Saginaw,Michigan, for the Respondent.Frank McDaniels, of Pittsburgh, Pennsylvania, for the Charg-ing Party.DECISIONWILLIAMF. JACOBS, Administrative Law Judge. Thecharge in Case 7±CA±26062 was filed on 24 July 1986 by
United Steelworkers of America, AFL±CIO±CLC (the Union
or the Petitioner). The complaint issued on 5 September
1986, alleging that Bay Metal Cabinets, Inc. (the Respond-
ent, the Company, or the Employer), violated Section 8(a)(1)
and (3) of the National Labor Relations Act, by
discriminatorily discharging or laying off its employees Wil-liam Trask, Kenneth Trask, Ross Dean, Robert Jennings,
Robert Hopfinger, Brian Wagener,1and Anthony Fuhrman,because of their activities on behalf of the Union, and vio-
lated Section 8(a)(1) of the Act by threatening its employees
with various reprisals because of their engaging in union ac-
tivities.The charge in Case 7±CA±26359 was filed on 5 Novem-ber 1986 by the Union. The first amended consolidated com-
plaint issued on 31 December 1986 alleging, in addition to
the allegations contained in the original complaint, that Re-
spondent violated Section 8(a)(1) and (3) of the Act by
discriminatorily discharging or suspending its employees
Timothy Winters, Ross Dean, and Curt Sauvage and reduc-
ing the wages of its employee Ross Dean because of their
activities on behalf of the Union and violated Section 8(a)(1)
of the Act by threatening its employees with additional re-
prisals, interrogating employees concerning their wearing of
badges supporting the Union, and prohibiting activities pro-
tected under Section 7 of the Act.The petition in Case 7±RC±18231 was filed on 17 Novem-ber 1986. Pursuant to a Stipulated Election Agreement ap-
proved by the Regional Director for Region 7 on 9 Decem-
ber 1986, a secret ballot election was conducted on 13 Janu-
ary 1987. The tally of ballots showed 9 votes cast for the
Union, 25 votes cast against the Union, and 21 challenged
ballots. Thereafter, the Union timely filed objections to con-
duct affecting the results of the election. The objections read
as follows:On or about December 15, 1986, the Company ``per-manently'' laid off its afternoon shift in retaliation for
the protected organizing activities of the employees
working on that shift, and in an effort to chill support
for the Union and prevent USWA [the Charging Party]
supporters from voting in the January 13, 1987 election.The charge in Case 7±CA±26573 was filed on 20 January1987. On 9 March 1987 the Region issued a document enti-
tled: 157BAY METAL CABINETS2At trial, General Counsel moved to withdraw certain allegations and to addothers. General Counsel's motions were granted.3Except John Pankow, who is not listed as a director.4Fred May Jr. is Harold C. Baldauf's son-in-law.5Hereafter Harold E. Baldauf will be referred to simply as Baldauf and Har-old C. Baldauf as Baldauf's father.6Cummings offered the example of one of his truckdrivers road testing andrecommending another employee for a truckdriver's job. Cummings' example
is clearly an exceptional circumstance.(I) Second Order Consolidation Unfair Labor Prac-tice Cases(II) Second Amended Consolidated Complaint
(III) Report on Objections and Determinative Chal-lenged Ballots(IV) Order Consolidating Unfair Labor Practice andRepresentation Cases for Hearing(V) Notice of Consolidated HearingIn section II of this document, the second amended con-solidated complaint, all of the allegations contained in the
complaints issued earlier were repeated.2In addition, how-ever, there was included a new allegation to the effect that
Respondent violated Section 8(a)(1) and (3) of the Act by
eliminating its second shift and permanently laying off the
affected employees in order to discourage union organizing
activities and violated Section 8(a)(1) by further threatening
its employees because of their union activities. In section III
of this document, the Report on Objections and Determina-
tive Challenged Ballots, the Regional Director determined
that the issues raised by the objections were identical to
those raised by the allegations described in paragraph 10 of
the second amended consolidated complaint and that, accord-
ingly, he should order the consolidation of Cases 7±CA±
26062, 7±CA±26359, 7±CA±26573, and 7±RC±18231 for
hearing before an administrative law judge. Similarly, in the
same section of this document, the Regional Director con-
cluded that the eligibility issues should likewise be heard and
considered simultaneously by an administrative law judge
after which, Case 7±RC±18231 should be transferred to and
continued before the Board in Washington, D.C.These consolidated cases were tried before me on 19, 20,and 21 May and 9, 10, and 11 June 1987, in Saginaw Michi-
gan.All parties were represented at the hearing and were af-forded full opportunity to be heard and present evidence and
argument. General Counsel and Respondent filed briefs. On
the entire record, including my observation of the demeanor
of the witnesses, and after giving due consideration to the
briefs, I make the followingFINDINGSOF
FACTI. JURISDICTIONThe complaint alleges, the answer admits, and I find thatRespondent is, and has been at all times material, an em-
ployer engaged in commerce within the meaning of Section
2(6) and (7) of the Act.II. THELABORORGANIZATIONINVOLVED
The Union is, and has been at all times material, a labororganization within the meaning of Section 2(5) of the Act.III. THEUNFAIRLABORPRACTICES
Bay Metal Cabinets, Inc.Bay Metal Cabinets, Inc. (BMC) operates a plant in BayCity, Michigan, where it is engaged in the manufacture and
fabrication of conveying systems, sheet metal cabinets, racks,and parts. It also maintains a paint line on which it paintsits own manufactured items as well as those manufactured by
other campanies under contractual agreement. BMC manu-
factures products and performs services both for end user
companies and for other companies who purchase products
and services from BMC for resale to other business entities.Harold C. Baldauf incorporated BMC in 1983. The com-pany's officers are Harold C. Baldauf, president; David J.
Baldauf, secretary and treasurer; Janet A. Baldauf, assistant
secretary; John Pankow, assistant secretary; and Harold E.
Baldauf, vice president. David and Harold E. Baldauf are the
sons of Harold C. Baldauf and Janet Baldauf. BMC's officers
are also its directors.3The Company is owned in equal partsby Harold E. Baldauf, Fred May Jr.,4and David Baldauf.Fred May Jr. is the son of Plant Manager Fred May Sr.Supervisory IssuesEd Schiattone and Crew LeadersRespondent takes the position that the only supervisors atthe plant are Robert Cummings, Fred May Sr., Harold E.
Baldauf,5and Harold C. Baldauf. Below these members ofmanagement are the crew leaders. Respondent asserts that the
crew leaders are not supervisors but merely conduits of or-
ders from Plant Superintendent Cummings to the individual
employees on the crews led by the crew leaders, and that Ed
Schiattone is merely one of the several crew leaders having
no more authority than the other individuals holding that
title. General Counsel takes the position that Ed Schiattone
is not only a crew leader but also vested with supervisory
authority over and above that exercised by the other crew
leaders.Cummings testified, in support of Respondent's position,that there are no supervisors out in the plant; that he gives
the work assignments for employees to the crew leaders and
the crew leaders then assign employees the jobs. The crew
leader can, however, make job assignments to individual em-
ployees to fill vacancies due to absenteeism. Cummings testi-
fied further that crew leaders have no authority to discharge,
discipline, transfer employees from one department to an-
other or from one shift to another, grant raises, or send em-
ployees home due to parts shortages. Cummings testified, on
a more positive side, that crew leaders have recommended
friends or relatives for hire but added that other employees
could and have done the same. Cummings stated that some-
times he followed such recommendations and sometimes not;
that a crew leader's recommendations for hire carried no
more weight than that of any rank-and-file employee. Simi-
larly, crew leaders and rank-and-file employees can and have
recommended fellow employees for wage increases.6WhenCummings is considering an employee for a wage increase
he will consult that employee's crew leader in order to see
if there is support for his own opinion of that employee.Cummings emphasized the limitations on crew leader's au-thority by testifying that although crew leaders would initial 158DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
7The second shift worked until 3 or 3:30 a.m. Cummings would have usbelieve that if an employee wished to go home at 1:30 or 2 a.m., his crew
leader was expected to call Cummings at home, at this time of night, to obtain
his permission before granting the employee's request. I cannot credit such tes-
timony.mistakes on the timecards of rank-and-file employees, he,Cummings also had to okay the mistakes later. Moreover,
when a decision had to be made on the second shift as to
whether or not employees who had insufficient productive
work to do should be sent home or given jobs like sweeping
to keep them busy, such decisions were made in advance by
Cummings. According to Cummings, if an employee on the
second shift requested permission to go home early, the crew
leader would have to call Cummings at home before granting
such a request.7Crew leaders receive 50 cents per hour more than rank-and-file employees. If their duties are as limited as
Cummings described, the money appears ill-spent. For this
reason, and because I find other witnesses who testified on
the subject more credible, I do not credit Cummings' testi-
mony with regard to the crew leaders' duties. Moreover,
Cummings was not hired until August 1986 and many, if not
most, of the incidents in which Schiattone's involvement is
of importance occurred before Cummings was on the scene.
No member of management testified concerning the duties of
crew leaders during the period prior to Cummings' employ-
ment.Mathew Arnold and Paul Van Dorn, both crew leaders atone time or another, testified concerning their duties while
so employed. Arnold, initially hired in August 1985 as a
painter on the second shift, transferred in November 1985 to
the day shift, then back to nights in January 1986. In No-
vember 1986 Cummings made Arnold a crew leader on the
paint line on the day shift. Cummings, at the time, told Ar-
nold that, as crew leader, he was to make sure that he had
the paint to do the job and to keep everybody working. Ar-
nold testified that, as crew leader, he had no authority to dis-
cipline, discharge, transfer employees from one shift to an-
other, or from one department to another nor to grant wage
increases. Arnold testified, however, that he could effectively
recommend wage increases and did so on at least one occa-
sion when his recommendation was followed and the raise
was awarded to the employee for whom it was rec-
ommended. As crew leader on the day shift when Cummingswas present, Arnold could not independently grant permis-
sion to employees to leave work early. He first had to ask
Cummings on behalf of the employee. Similarly, Arnold
could grant future days off to employees only after getting
Cummings' permission. As a day-shift crew leader, Arnold
could not correct timecard errors. When first made a crew
leader on the first shift, Arnold received a 50-cent-per-hour
wage increase from $6 to $6.50 per hour. Subsequently, he
received another increase to $7 per hour.Paul Van Dorn, like Arnold, is a first-shift crew leaderwho performs his duties during the hours that Cummings and
other members of higher management are present. In June
1986 Van Dorn made $6 per hour as crew leader. In the fall
of 1986 he received a 50 cents per hour wage increase to
$6.50 per hour. Subsequently, he was given another 50-cent-
per-hour wage increase to $7. At this time the members of
his crew received between $4.50 and $6 per hour.Van Dorn testified that, as crew leader, he makes work as-signments both at the beginning of the shift and in midshift
as necessary. Van Dorn has authority to recommend dis-
cipline and was told he had that authority by Cummings
when he was first given the job. His crew members must dowhat he tells them and if they do not follow his orders they
can be disciplined.Van Dorn also has authority effectively to recommendwage increases for his crew members. Again, Cummings told
Van Dorn that he had this authority and, indeed, Van Dorn
exercised this authority on five separate occasions. In most
cases, Van Dorn's recommendations were followed. Van
Dorn said that he had no authority to lay off his crew mem-
bers, that only Cummings could do that. However, Van Dorn
also testified that sometimes his crew would run short of ma-
terial. When that arrived, Van Dorn would send his crew
members home. Then, once the needed material arrived,
Cummings would ask Van Dorn how many employees would
be needed. Van Dorn would advise Cummings what his
needs were and Cummings would call the men and have
them report. The same thing would happen in situations
where a new job was being set up. Cummings would ask
Van Dorn how many workers were needed. Van Dorn would
tell him, and Cummings would call them back himself. Thus,
on recalls, Cummings, not Van Dorn, would choose who
should be recalled.Van Dorn testified that when one of his crew memberswanted to take off on a forthcoming weekend for some spe-
cial occasion, the employee was expected first to talk to Van
Dorn about it. If in Van Dorn's judgment the employee had
a good attendance record and had a good reason for wanting
the day off, Van Dorn would grant the request. If, on the
other hand, Van Dorn felt that the request was unjustified,
he would send him to Cummings who had the last word on
the subject. Van Dorn corrects and initials errors on time-
cards.In addition to Cummings, Arnold, and Van Dorn, certainrank-and-file employees also testified regarding the authority
of crew leaders. Thus, employee Brian Wagener, employed
since April 1986, testified that the job of the crew leader was
to walk around and see that production was taking place and
that everyone was doing his job. He recounted seeing Ken-
neth Trask, when Trask was a crew leader, send one crew
member home once, when the man was drunk. Employee
Robert Jennings, employed since April 1986, testified that all
crew leaders had similar duties and except for Schiattone
worked along with their crew members. Jennings stated that
Schiattone did not weld and remained at the paint line except
when he came out to see that crew members were perform-
ing their duties. Employee Robert Hopfinger, employed since
April 1986, testified that at one time or another Mike
Adcock and Paul Van Dorn were crew leaders on the day
shift and that they were in charge of different lines and ro-
tated. He stated that whenever he had a problem on the line
he would report the problem to either Adcock or Van Dorn,
whoever first came along. He added that Schiattone per-
formed the same function as Adcock and Van Dorn and that
he considered Schiattone the boss, noting that Schiattone as-
signed jobs and gave out the paychecks. Employee Dale
Seidel, who was hired the last few days in August to work
on the second shift, testified that he knew that he had to do
what Schiattone told him to do and expected to be dis- 159BAY METAL CABINETS8Schiattone accounted for his additional income by pointing out that he hadseniority, was a crew leader, and received a night-shift premium. However, at
least one other crew leader on the night shift had more seniority and received
a smaller hourly wage than Schiattone.9Jim Middleton.ciplined if he did not follow Schiattone's orders. It was, ac-cording to Seidel, Schiattone's job to keep employees from
engaging in too much horseplay. When Seidel wished to
leave the job and go home early, he would obtain permission
to do so from Schiattone. Seidel did not mention anything
about Schiattone having to call Cummings before granting
permission to Seidel to leave work early. Seidel testified that
occasionally he would forget to punch in. When this oc-
curred he would later take his card to Schiattone who would
initial it, providing, of course, Seidel could prove that he had
been present during the period in question. On those occa-
sions when Seidel reported for work and found his timecard
missing, he would report this fact to Schiattone who would
then obtain a new timecard for him, fill it out and initial it.Ed Schiattone was hired in the summer of 1984 as a rank-and-file employee on the first shift, was laid off in January
1985, then rehired in May 1985 as crew leader in the weld
shop on the second shift at $5.50 to $6 per hour. After work-
ing as crew leader for a period of several months, Schiattone
was once again made a rank-and-file employee, at first on
the second shift, then later on the first shift. In the spring
of 1986, Respondent once again made Schiattone a crew
leader in the weld shop and granted him a $1-per-hour wage
increase, raising his hourly income to $7.25. By virtue of this
wage increase, Schiattone became the highest paid employee
on the second shift though he was not the most senior em-
ployee.Schiattone testified that at different times Gary Hall andRich Rolfe were crew leaders on the second shift over the
paint line at the same time that he was crew leader in the
weld shop and they, like he, had to keep things running with
the same authority as he had. However, neither Hall nor
Rolfe were paid as much as Schiattone was paid8and neitherwas required, as was Schiattone, to report in half an hour be-
fore the shift, to discuss with Cummings the requirements of
production for the second shift.When Schiattone was appointed second-shift crew leaderfor the second time, in the spring of 1986, he continued to
punch a clock, to be paid by the hour, though somewhat
more than other crew leaders, and to receive time-and-a-half
for overtime just like any rank-and-file employee. Shortlyafter Fred May Sr. appointed him crew leader however, May
told him that if he were short personnel on his shift and
needed someone for the short term, as in the case of a ``hot
project,'' if he knew anybody who was out of work, and
could do the job required by the vacancy, he had the author-
ity to hire the individual for however long it was necessary,
and he would have no problem for having done so.As far as exercising this authority to hire or effectivelyrecommend hiring, the record indicates that Schiattone did,
in fact, exercise such authority. Thus, sometime after his ap-
pointment as crew leader, Schiattone gave a welding test to
an individual named Gary Cygon as a preliminary step to
hiring him. The test was administered during the night shift
when no members of management above Schiattone were
present. Schiattone advised Cygon that he would notify the
people in the office of the results of the test. At that time
Fred May happened to call, just to check on the shop, to seehow things were going on the shift. Schiattone told May thathe had given Cygon the welding test and that he was really
good. May said that if Schiattone needed him, to hire Cygon
on the spot and put him to work immediately. Schiattone did
so.In August 1986, Schiattone met an individual named Dan-iel Downing at a social function. Schiattone mentioned that
he was looking for same welders. Downing volunteered that
he could weld. Schiattone stated that if Downing could, in
fact, weld, he would give him a job. A month later the two
chanced to meet at the home of a mutual acquaintance.
Schiattone, on this occasion, told Downing to come down to
the plant and put in an application and he would see what
he could do about getting him a job. Subsequently, Downing
made application as suggested by Schiattone. Following an
interview by Cummings, Downing was told to report to
Schiattone at 6 p.m. that evening. Meanwhile, Cummings
told Schiattone that Downing and another applicant, Dennis
Jacobs, would be reporting to him that evening; that
Schiattone was to test the two applicants to see if they could
weld, read a ruler, and knew what a square was for; and that
if they were reasonably good and if Schiattone wanted them,
the Company would hire them. Cummings told Schiattone
that if he were satisfied with Downing and Jacobs, he should
tell them that they were hired, put them to work then and
there, and leave a note on the superintendent's desk advising
him as to whether or not Schiattone had hired them.That evening Schiattone interviewed Downing and Jacobs,appraised them, administered tests to them and hired both
men. Downing and Jacobs had initially filed their applica-
tions for employment on 8 and 22 September 1986, respec-
tively. Both applicants had been referred for employment by
Schiattone. On the evening of 1 October, Schiattone initialed
their applications as interviewer, filled out the appraisal sec-
tion of the application, then signed the applications as ap-
proved. Jacobs, who was dressed for and ready to start work,
did so immediately that evening. Downing, who was not so
prepared, was ordered by Schiattone to report for work the
following evening and did so.In addition to these specific instances when Schiattone re-ferred and recommended applicants for hire, interviewed and
appraised applicants for hire, and approved their hire, there
is also testimony in the record that Schiattone openly an-
nounced on many occasions that he had been given authority
to hire and fire employees and specifically named at least
one additional employee9who he claimed to have hired.At the same time that Fred May told Schiattone that hehad the authority to hire employees, he advised him that he
also had the authority to fire people; that if an employee
showed up drunk on the job or was in some other way a
source of danger to others, Schiattone was to send him
home; and that if somebody was just not doing the job,
Schiattone should get rid of him.Schiattone, on occasions, exercised his authority to fireemployees. Some of these occasions occurred in connection
with allegations of violations of Section 8(a)(1) and (3).
These incidents are discussed at length infra. Another inci-
dent which is not the subject of any allegation contained in
the complaint involved the termination of employee Terry
Shawl. According to Shawl, in the fall of 1986, the area 160DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
where he lived in his mobile home, received extremely heavyrains which caused the rivers and their tributaries to rise
above flood level. The trailer park where his mobile home
was located was a lot lower than the surrounding area and
was protected by dikes. The people in the area were afraid
that the rising rivers would cause the dikes to burst so Shawl
had to take off from work to evacuate his trailer and help
with some of the flood relief efforts being undertaken.Shawl was at work when he received a telephone call fromthe chief of police of Bay City who advised him that they
were going to be evacuating the area where his trailer was
parked and that he should get home immediately to partici-
pate in the evacuation. Shawl advised Schiattone of the call
and of the necessity for his having to leave work. In all, he
missed 3 days' work while performing such duties in the
flood area as sandbagging and evacuation, trying to save the
trailer park. His telephone was disconnected and he did not
call in to work.When Shawl returned to work he advised Schiattone thateverything was taken care of. Nothing was said his first day
back regarding the 3 days of absenteeism. The following day,
however, Shawl received a message at his parents' home to
the effect that he should call Schiattone back immediately.
When he did so Schiattone said, ``Terry, you're either laid
off or you're fired. I'm not sure which it is, but we don't
need you anymore.'' Schiattone told Shawl that he was miss-
ing too much time from work and suggested that he file for
unemployment compensation. Shawl did so.The day after his telephone conversation with Schiattone,Shawl visited the plant to speak with Cummings about what
had happened. He asked Cummings whether he was laid off
or fired. Cummings asked Shawl what he had been told.
Shawl replied that Schiattone had told him that he was either
laid off or fired because he was missing too much time from
work. Cummings then said, ``Well then, I guess you're
fired.'' Shawl then explained to Cummings about the flood
situation and that his absence was beyond his control.
Cummings then told Shawl that he should go back and talk
to Schiattone again and see what he had to say.After talking to Cummings, Shawl went back to talk toSchiattone. Schiattone told Shawl that he liked Shawl's work
but that he was unreliable. He added, however, that he would
talk to Cummings and see about having Shawl brought back
to the shop.The day after his discussion with Cummings, a Friday,Shawl was called by Schiattone who told him that it had
been decided that he would be given 3 days off as punish-
ment for missing so much time and that he should report for
work the following Monday. This he did.In the area of granting promotions or wage increases, em-ployee Edward Paine testified that in October 1986
Schiattone asked him if he would consider being a crew
leader in the weld shop and told him that if he accepted the
job, Schiattone could get him a 50-cent-per-hour wage in-
crease. Paine accepted the offer. The following day he re-
ceived both the promotion and the raise. However, even after
being promoted to crew leader, Paine continued to take di-
rections from Schiattone who told him that, as crew leader
on the second shift, he was second in command, meaning
that Schiattone was first in command.Employee Roger Kelly testified that in July he mentionedto Schiattone that he was aware that some of the new hireswere starting at a higher rate of pay than he, himself, wasreceiving. He asked Schiattone if he thought that was right.
Schiattone agreed with Kelly that it was not fair. Kelly asked
Schiattone to talk to Fred May about getting him a raise.
Schiattone agreed to do so because he felt that Kelly de-
served a raise. The following day Schiattone advised Kelly
that he had spoken to May and that May had said that Kelly
would get the raise.A couple of weeks after Schiattone promised Kelly that hewould get a raise, Kelly again approached Schiattone, com-
plaining that he had not yet received the promised wage in-
crease. Schiattone reiterated that May had indeed told him
that Kelly would get a raise and suggested to Kelly that he
speak personally to May about it.Kelly talked to May as Schiattone had suggested. Heasked May if he had gotten his raise and, if so, he had not
yet seen it. May said that Kelly would be getting his raise
but that he could not give it to him right away because
things were not going well at one of the other shops. Maycommented that Kelly had gone about asking for a wage in-
crease in the right fashion by first asking Schiattone to speak
to May about it. May then promised that he would see about
getting Kelly the raise. Eventually, Kelly did, in fact, receive
the wage increase.Employee Clifford Trumble testified that in October 1986,Schiattone called him up to Cummings' office in Cummings'
absence, and told him that he, Schiattone, was putting
Trumble in for a 50-cent-per-hour raise. No one in manage-
ment other than Schiattone talked with Trumble about his
wage increase. As Schiattone promised, Trumble received the
50-cent-per-hour raise.Schiattone testified that he had no authority to give anyemployee a wage increase but could ask for and recommend
raises for employees. Despite the testimony of employees
Paine, Kelly, and Trumble as to how they obtained wage in-
creases through Schiattone, the latter testified that when em-
ployees asked for wage increases, he usually sent them di-
rectly to Cummings or May to make their requests.As to Schiattone's participation in the functioning of theweld shop on the second shift, it should be noted that no
member of management higher than Schiattone in the chain
of command was present in the weld shop during the night
shift to give orders or direct operations. Thus, Schiattone was
responsible for the filling out of attendance, assignment and
production reports for each employee and the maintaining of
records of incoming and outgoing invoices. These reports
and records were all forwarded by Schiattone to Cummings.At the start of each shift Schiattone would fill out a rosterform which he, personally, had printed for this purpose con-
taining the names, over 20 at relevant times, of the members
of his night-shift crew. Next to his own name, which headed
the list, were his duties: sup. (supervision), forklift, shipping
& receiving and inspection. Next to each name on the roster
was a blank which Schiattone filled in with the title of the
job which he assigned to each employee on his crew at the
beginning of each night shift. Schiattone was personally re-
sponsible for each such assignment which he made based
upon production requirements passed on to him by
Cummings during their half hour of consultation prior to the
beginning of each shift. As the shift wore on, Schiattone 161BAY METAL CABINETS10Schiattone transferred employees not only from one job to another withinthe welding department but, at times, transferred employees from the welding
department to the paint line.11Where the testimony of Cummings and other witnesses is at variance withthat of Schiattone, I credit Schiattone.12Hereinafter all dates are in 1986 unless otherwise noted.13Schiattone specifically denied that he was ever invited to attend a unionmeeting and likewise denied that he ever said he would attend the meeting.
I do not credit Schiattone's denials.would transfer crew members from one job to another,10not-ing on the roster the job to which the employee was being
transferred and the time of the reassignment. Each assign-
ment was made on the basis of Schiattone's opinion of the
individual crew member's ability, skill and speed. Schiattone
also noted employees' absences on the same roster.Schiattone testified credibly that it was standard practicefor him to send his crew members home early before the
shift ended. This practice was in accordance with directions
given to him by Cummings and May when he was appointed
crew leader in the spring of 1986. At that time he was told
that if there was not enough work available to keep the
whole crew busy, he should send some of his crew home and
that he should use his own judgment as to which of the em-
ployees should work and which should be sent home. Simi-
larly, Schiattone was authorized to and did, in fact, permit
employees to leave their jobs if they became ill at work.Occasionally, a need for additional welders on the firstshift would arise. On these occasions, May or Cummings
would tell Schiattone to select a number of good welders for
transfer to the first shift. Shiattone would then independently
exercise his options and choose from among his crew those
welders he wished transferred.Taking into consideration the testimony of all witnesses11on the subject of Shiattone's supervisory authority, I con-clude from the above described testimony as well as from the
events described infra, that Schiattone, during all relevant
times, was, in fact, a supervisor within the meaning of Sec-
tion 2(11) of the Act and by virtue thereof, an agent of the
Respondent. I find, moreover, that his supervisory authority
was higher than other crew leaders although the evidence is
sufficient to warrant the conclusion that they too, are super-
visors within the meaning of Section 2(11) of the Act.Chronology of Union Activity and Alleged 8(a)(1)and(3) Violations
Toward the end of May 198612the employees of Respond-ent began to discuss the possibility of obtaining union rep-
resentation because of their dissatisfaction with working con-
ditions at the plant. Employee Ross Dean contacted the
Union by phone and spoke with Richard McInerny, a union
organizer. He told McInerny that he felt that the employees
needed a union at the plant. McInerny made arrangements
with Dean to meet a few days later at a restaurant in Bay
City and told him to recruit another employee at the Com-
pany to assist him with the organizing campaign.A few days after his conversation with McInerny, Deantalked with his carpool mate, Bob Jennings about the need
for a union and asked him if he would be interested in help-
ing to organize. Jennings agreed. Thereafter, Dean and Jen-
nings met with McInerny at the Bay City Restaurant whereMcInerny explained the purposes of union representation and
the rules to be followed while organizing. He showed them
pamphlets and authorization cards and explained the use of
the cards. Subsequently, Dean and Jennings talked to other
employees about the need for a union.Later in June there was a second meeting held at the samerestaurant. At this meeting, McInerny went over some of the
same matters which he had discussed at the earlier meeting.
He told Dean and Jennings to listen to employees' com-
plaints and determine how much they supported the Union.After the second meeting with McInerny, both Dean and Jen-
nings spoke to a number of fellow employees about the
Union and invited them to attend a meeting at the union hall
scheduled for 3 a.m., 9 July. Several of them voiced interest
and stated that they would attend. About 7 July, Schiattone,
who was already aware of the forthcoming union meeting,
asked employee Anthony Fuhrman if he was going to attend
the meeting. Fuhrman, who was previously invited by em-
ployee Brian Wagener, replied that he planned to attend.
During the conversation, Schiattone indicated that he was in
favor of the Union and would attend himself. When asked
by employee Terry Shawl, about this time, whether he was
thinking about signing a union card, Schiattone said that he
was. Shawl testified that Schiattone's statement influenced
him to go ahead and sign the card himself, since his boss
was going to sign one. Other employees also testified as to
Schiattone's favorable attitude toward the Union's organizing
efforts early in the campaign. Employee Steven Brown testi-
fied to a conversation he had with Schiattone in the presence
of other employees concerning getting a union into the shop
in order to obtain job security. According to Brown,
Schiattone was all for it. Employee Brian Wagener testified
credibly that he and other employees asked Schiattone
whether he was going to attend the forthcoming 9 July union
meeting and he said he was.13Shortly before the meeting, probably the day before it washeld, Fred May discussed with Schiattone the union activity
in which the second-shift employees were engaged. He told
Schiattone that he was aware of such activity and knew who
was involved. He identified Ross Dean, Bob Hopfinger, Bob
Jennings, Ken Trask, and Brian Wagener as union activists
and gave Schiattone a list with those names on it. He told
Schiattone to keep his eyes and ears open on the second shift
to verify his suspicions as to who was involved in the union
activity and which of the employees were ``instigating the
whole thing.'' He directed Schiattone to add any names to
the list that were not already on it if Schiattone found that
other employees were involved. He asked Schiattone to leave
the corrected list on his desk the following morning.During the night shift, immediately before the scheduled9 July union meeting, Jennings mentioned the meeting again
to Schiattone and told him that most of the night-shift weld
shop employees were going to attend the meeting after work.
He asked Schiattone if he wanted to go. Although Schiattone
had announced earlier his intention of attending the meeting,
he subsequently had the above-described conversation with
May. With this discussion fresh in his mind, he replied to
Jennings' invitation by telling him that he could not make
the meeting but would be interested in knowing the results
of the meeting from Jennings when he came in the next day.
Both Wagener and Fuhrman had also understood that
Schiattone was going to attend the meeting but he told them
at the last moment that something had come up; that he had 162DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
14Birch Run Welding and Fabricating Inc. (BRW), like Respondent, is en-gaged in the manufacture and sale of tool racks. Birch Run Welding, 269NLRB 756 (1984). BRW was incorporated by Baldauf's father in 1977. His
parents own half the stock in the company. Baldauf's father and brother,
David, have served on BRW's board of directors since 1981. The father is
its treasurer. The other half of the stock of BRW is owned by Harold and
Roberta Johnson.15The Trasks had worked on the second shift through 11 July. They weretransferred to the first shift as of 12 July. Since Schiattone credibly testified
that he removed their names from May's list because they were no longer on
his shift, he must have returned the corrected list on 12 July or later.16Saginaw Control and Engineering (SCE) is a company located in Saginawand owned by Baldauf's parents. Baldauf's father is president of the Company.
Baldauf and his brother, David, are vice presidents of SCE, as is Fred May
Jr., his brother-in-law. About 15 percent of BMC's work is done for SCE.
BMC's employees paint products manufactured by SCE though SCE has its
own painting operation.to work overtime that evening but would have attended oth-erwise.Edward Paine testified to a discussion between employeeSteve Brown and Schiattone which took place in the pres-
ence of Paine and two other employees. According to Paine,
Brown said that a union would be good for a shop like
theirs. Schiattone replied that the employees should thinktwice about organizing a union because if they did so, the
Company would close the doors. He explained that when he
first started working for Respondent, the employees tried to
start a union and the Company threatened to shut the doors
if the employees even thought about starting a union.The 9 July union meeting was attended by Ross Dean,Bob Jennings, Anthony Fuhrman, Steve Brown, Brian
Wagener, Bob Hopfinger, and Edward Paine. McInerny in-
formed those in attendance about union membership and
passed out pamphlets and authorization cards. Those employ-
ees signed and returned authorization cards and took addi-
tional cards for later distribution to other employees back at
the plant. All the employees who attended were second-shift
weld shop employees.In compliance with May's directions, Schiattone spokewith Jennings the next night and asked him how the meeting
went. Jennings replied that seven employees showed up at
the meeting; that all signed authorization cards; and that all
received additional cards to distribute among other employ-
ees. Schiattone then told Jennings that he was going about
organizing the wrong way; that there was talk in the shop
about the Union and it was getting out of hand. He added
that if members of management, up in the main office, found
out about the union activity, they would close the doors,
move everything out, and go to Birch Run Welding.14Jen-nings offered Schiattone an authorization card which
Schiattone refused, saying he would sign one at lunch. Ac-
cording to Jennings, Schiattone never did sign a card.In further compliance with May's directions and followinghis discussion with Jennings, Schiattone, on 12 or 13 July,15placed the note on May's desk. The note reflected the in-formation which Schiattone obtained from Jennings that
night plus the information he had obtained earlier concerning
the union sympathies of employees who had talked to him
about the Union and about attending the meeting. The note
directed to May stated: These are the only people I know
about,'' and contained the same names, according to
Schiattone, that May had listed earlier. Before returning the
list to May, Schiattone removed the names of the Trask
brothers because they were now first-shift employees and
Schiattone could not tell May anything about their activities
as of 12 July and later.Though prior to the 9 July union meeting Schiattone hadindicated that he favored the Union and had, in fact, intended
to attend the meeting, after his discussion with May and afterthe 9 July meeting, his sympathies seemed to the employeesto suddenly change. Thus, according to employee Terry
Shawl, Schiattone walked up to a group of employees which
included Shawl and Dean and told the latter that he was
going about it too fast with his organizing activities; that he
had talked to the wrong people about the Union; and that he,
Schiattone, did not want anything to do with the Union.About 10 July, according to William Trask, he mentionedto Schiattone, in the presence of employees Kenneth Trask
and Roger Kelly, that he had signed an authorization card for
the Union. He stated that he wanted union representation so
that he could not be fired for the mistakes of others.
Schiattone commented that he too was in favor of union rep-
resentation. He added, however, that if the Union did come
in, it would not be good because he did not think that the
employees would have jobs.Despite Schiattone's admonitions, Dean and Jennings con-tinued their organizing efforts. Dean distributed, then col-
lected authorization cards after they were signed by other
employees. Jennings, on 10 July, talked to those employees
who had not attended the meeting and told them what had
occurred. He advised them that if they wanted union rep-
resentation they would have to sign a card and return it to
him. In all, he distributed and had returned to him 11 author-
ization cards. Roger Kelly was one of those successfully so-
licited by Jennings that day.The more effort Jennings put into organizing, the moreSchiattone tried to dissuade him. On 10 July Bob Hopfinger
heard Schiattone tell Jennings to back off from organizing
Bay Metal Cabinet because without getting Saginaw Con-
trol16organized it would not do any good. Schiattone did notdeny making these and other similar statements but testified
that when he did so he was just expressing an opinion, one
worker to another.On 11 July, Dean returned to work after being absent theday before. On this day he had his first postmeeting con-
versation with Schiattone about the Union. This conversation
took place in the paint stall in the presence of other employ-
ees. Schiattone told Dean that Jennings had ``screwed up''
by talking about the Union to Dusty, a paint line employee.
He went on to say that Dean and Jennings did not have a
chance of getting the Union into the plant; that the Company
would close the doors; and that the employees would be out
of a job. Also on or about 11 July, a Friday, Schiattone, still
apparently collecting information for May, asked Fuhrman if
he had signed any union material. Fuhrman admitted that he
had signed an authorization card.According to Brian Wagener, a few days after the 9 Julyunion meeting, probably about 12 July, Schiattone and he
had a conversation about the Union while in the paint booth.
Schiattone told Wagener that getting the Union into the plant
would do the employees no good because if they succeeded,
the Company would just close the doors on them. Wagener
asked Schiattone why the Company would do that.
Schiattone replied that Baldauf did not need that shop; that
he could close it right down and it would not hurt him at 163BAY METAL CABINETS17Cf. Birch Run Welding, supra.18As noted earlier, Johnson and his wife along with Baldauf's parents werethe owners of BRW.all. He added that the employees at Birch Run had tried toform a union there and had either been laid off or fired be-
cause of it.17When Schiattone was examined concerning this conversa-tion between him and Wagener, he testified that certain em-
ployees had asked him to see what he could find out about
Birch Run. Acting on their request, he talked to Dean John-
son, son of Harold Johnson, part owner and president of
Birch Run. Dean Johnson had worked for a time at BMC as
an inspector. Upon being asked by Schiattone, Dean Johnson
told him that there had been a union organizing effort going
on at one time at Birch Run; that it had gone through the
aourts; that the union organizing effort had been beaten; and
that there was no union at Birch Run. Schiattone testified
that he related to the employees what Johnson had said. He
testified that he told the employees, apparently including
Wagener, that employees at Birch Run had been laid off, not
that the entire shift had been laid off.On Saturday, 12 July, Dean had his second postmeetingconversation with Schiattone about the Union. He asked
Schiattone if he was going to sign a union card. Schiattone
replied that he was not.On Sunday, 13 July, Schiattone engaged employee SteveBrown in conversation about the Union. He told him that the
Company did not want a union and that they would just as
soon close the plant down as have a union. He told Brown
that getting a union was a good way of getting himself fired
from his job. He added that the employees at BMC had once
before tried to get a union but had not succeeded.The 14 July LayoffOn Monday, 14 July, William and Kenneth Trask punchedin at the plant before 6 a.m. The Trasks had transferred from
the night shift to the day shift just 2 days before. When they
arrived at their work stations, however, they found two new
employees standing by their welders. Paul Van Dorn, one of
the crew leaders, then came up and told them that they were
laid off. William Trask asked why and Van Dorn replied that
he did not know, that he did not understand it. He added that
Fred May had told him to tell the Trask brothers that they
were laid off. The Trasks then noticed May walking by, so
they asked him why they were being laid off. May replied
that it was due to a lack of work. William Trask asked how
the layoff could be due to a lack of work when there was
a new hire standing next to his welding machine. May did
not answer Trask's question but stated: ``You're no longer
employed here. Just get your stuff and leave the building be-
fore I call the police.''The Trask brothers got their gear as instructed, then spokeonce again with Van Dorn who told them that there would
be a group of employees from the night shift let go that
evening. He named Jennings, Dean, Wagener, and Hopfinger.
The Trask brothers then left the building, got into their car,
and drove around to the front of the building to the front of-
fices in order to demand their pay. The doors, however, were
locked and they had to wait an hour until they were opened.
Meanwhile, while they were waiting for the doors to be
opened, Harold Johnson arrived.18Kenneth Trask askedJohnson to find out why he and his brother were being laidoff. Johnson agreed to do so, then went inside. When the
doors opened, May came to the door. The Trasks asked May
what the real reason was that they were being laid off. May
replied that their layoff was due to poor productivity, poor
workmanship, and poor welds.Following their conversations with Van Dorn, Johnson andMay, the Trasks made phone calls to certain night-shift em-
ployees and reported to them that Van Dorn had told them
that these night-shift employees were going to be laid off.
Thus, Kenneth Trask called Ed Paine and told him that some
employees were going to be laid off and thought that Paine
would be one of them. Similarly, William Trask called Ross
Dean, told him that he, Trask, and other employees had al-
ready been laid off and that a few night-shift employees were
going to be laid off as well. The Trask brothers, on the
morning of 14 July also visited Jennings at his home, woke
him up, and told him that they and he no longer had jobs.
Jennings asked them why and they replied that they did not
know.At the beginning of the second shift William Trask re-turned to the plant in order to see if the employees whom
Van Dorn had said would be laid off were, in fact, laid off.
As each night-shift employee proceeded through the gate
Trask informed him of what had oocurred that morning and
what was about to happen to each of them. Trask spoke to
Jennings, Dean, Paine, Hopfinger, and Wagener about the
expected layoff, some for the second time that day.Despite what he was told by Trask, Paine went directlythrough the gate, walked into the plant, got his gear, and
awaited assignment from Schiattone. Dean and Jennings,
who arrived together in Dean's truck, also drove through the
gate into the parking lot. As Dean was parking his truck,
Schiattone pulled up in his car and shouted, ``Hey, did you
guys hear you were laid off?'' Dean and Jennings replied in
the negative. Dean parked his truck and he and Jennings en-
tered the plant and got ready for work. Other employees,
while still in the parking lot, discussed their layoffs. Shortly
thereafter, they also entered the plant and got ready for work.
Schiattone came in just behind them.Schiattone came over to where his crew was awaiting as-signment and demanded, ``What are you doing here?'' They
replied that they were getting ready for work. Schiattoneasked, ``What are you guys trying to do, lose me my job?
I told you [that] you were laid off.'' Present at the time were
Dean, Wagener, Hopfinger, Jennings, the Trasks, Fuhrman,
Brown, Paine, Shawl, and Schiattone. Jennings asked why
they were being laid off. Schiattone did not answer his ques-
tion. Wagener asked, ``What are you talking about?''
Schiattone repeated, ``You're laid off!'' Wagener challenged,
``Nobody from the company told me I was laid off.''
Schiattone replied, ``Well, I'm telling you right now, you're
laid off.'' He then picked out Paine, Shawl, Brown, and
Kelly and said that everyone other than those four employees
were laid off. Those who were laid off again asked why.
Schiattone shrugged his shoulders and said that he did not
know what was going on. Dean insisted that he wanted to
hear the official word; the final say on the matter. Schiattone
replied that he was the official word and the final say. He
pointed to certain of the employees in turn stating, ``You,
you ... and you are no longer working; you're laid off.''
 164DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
19Schiattone's role in the 14 July layoff is additional, if not conclusive, evi-dence of his supervisory status.20This statement by May supports the earlier finding that Shiattone was asupervisor during relevant periods.21This statment by Baldauf's father supports the earler finding thatSchiattone was a supervisor in July 1986.He added that if they wanted a reason for the layoffs, theyshould go to the front office.19When Schiattone told the laid-off employees to get out ofthe plant, they cleaned out their lockers and started to go
through the plant to the front office to talk with May or
Baldauf as Schiattone had suggested. Schiattone, however,
stopped them. He told them that they could not go through
the plant; that he would call the police and have them ar-
rested for trespassing. He instructed them to drive around to
the front of the plant in their cars.In accordance with Schiattone's instructions, the laid-offemployees drove around to the front office where each of
them was called into May's office individually. When Jen-
nings talked with May, he asked him why the seven employ-
ees were being laid off. May replied that the reason was lack
of production, that they just were not getting the work out.
Jennings denied that lack of production was the reason for
the layoff. He argued that an inspection of employees' pro-duction cards which they filled out every night, would prove
that the laid-off employees had, in fact, produced the amount
of work required. May then accused Jennings and Dean of
being ``instigators of the bull sessions inside the shop'' and
of ``just standing around talking all night.'' Jennings testified
credibly, and without contradiction, that never before had
anyone from management complained to him or disciplined
him for lack of productivity.When Dean was called into May's office, May read to himfrom a yellow pad. He said that Dean's work was slipping;
that production was down; and that he was ``an instigator of
bull sessions.'' Dean felt that May's charges against him
were ridiculous and apparently said so. May said, ``Well, I
got to back the crew leader.''20Dean left May's office towait in the reception room with the other employees.When Brian Wagener was called into May's office, he tooasked why he was being laid off. May again read from notes
on a legal pad and stated that the reason was a lack of pro-
ductivity. May charged that in building his parts, Wagener
would build enough to where he would be ahead of everyone
else and then would stop building and wait until he actually
needed to build more parts. May added that this information
was obtained from Schiattone's nightly reports.When Hopfinger entered May's office and asked why hewas being laid off, May replied that Hopfinger was a slow
starter and that when the boss left, he would quit working.
Hopfinger then asked May if he could speak with Baldauf's
father. He was given permission to do so and then left May's
office. After leaving May's office, Hopfinger, went out into
the reception area where in the presence of other laid-off em-
ployees, he spoke with Baldauf's father about his layoff. The
elder Baldauf said that he would check into it. Dean and the
other employees also spoke briefly to Baldauf's father about
their layoffs. He, however, like May, only said that he had
to back the crew leader.21Although Fuhrman accompaniedthe other laid-off employees to the front of the plant to speak
with May, he was not invited into May's office. When May
came out of his office, however, Fuhrman asked him why hehad been laid off. May merely replied that it was for lackof productivity.Schiattone testified that some of the employees laid off on14 July, Dean, Jennings, Hopfinger, and Wagener, were laid
off because they were just standing around and not working.
He stated that when he reported to May that certain employ-
ees were just standing around, May requested Schiattone to
supply him with a list of these employees. When Schiattone
did so, May fired them.Schiattone testified that he knew that the named employ-ees were just loafing because there was always work to be
done in the weld shop and employees could not legitimately
complain that there was nothing to do. He said that he want-
ed those employees who were laid off on 14 July taken off
his shift, not so much to be laid off, and that this was his
recommendation. When asked by General Counsel if the list
of employees standing around was a separate list from the
list of employees involved with the Union, both of which
Schiattone had supplied to May, Schiattone testified that they
were separate lists.Shortly after the 14 July layoff, May and Schiattone wereengaged in a conversation concerning personnel. May asked
Schiattone what had happened to Fuhrman and why he had
not been coming to work. Schiattone replied that he did not
know. May stated that he had heard that Fuhrman had just
walked out with the rest of the laid-off employees, appar-
ently believing that he was being laid off along with the oth-
ers. May instructed Schiattone to call Fuhrman up and find
out if he still wanted to work and, if so, to call him back.
He cautioned Schiattone, however, to first find out ifFuhrman had signed a union card. He instructed Schiattone
to call Fuhrman back to work if he had not signed a card
but not to call him back if he had signed a card.On Thursday, 17 July, Schiattone contacted Fuhrman asordered. He asked him if he wanted to return to work and
Fuhrman replied that he did. Schiattone told Fuhrman that
his layoff had been a mistake. He then asked him if he had
signed a union card. When Fuhrman admitted that he had,
Schiattone told him to return to work but warned him that
if anyone in the front office should ask, he should deny that
he had signed a card. Schiattone explained that he had al-
ready told May and the other front office people that
Fuhrman had not done so. When Fuhrman returned to work,
he worked the second shift.Post 14 July Activities and IncidentsFollowing the 14 July layoff the Respondent began to hirereplacements. Over the next several months, two to four new
employees were hired each week to work the second shift
both in the weld shop and on the paint line. The night-shift
employees worked overtime. According to Shawl, he worked
5 p.m. to 3 a.m., Monday through Friday and 2:30 p.m. to
11 p.m. Saturdays.On 24 July the Union filed the charge in Case 7±CA±26062 and the following day the Respondent was served with
a copy. The charge alleged the discriminatory discharge of
the seven employees on 14 July in retaliation for their orga-
nizing activities on behalf of the Union. Despite the layoff
on 14 July, union activity continued. Union organizational
meetings were held in late July and thereafter. Laid off em-
ployees and working employees attended these meetings.
Management was aware of both the meetings and the contin- 165BAY METAL CABINETS22No violations are alleged to have taken place in August.23The implication that Wilson would meet the same fate, if he were to en-gage in union activity, was not alleged in the complaint as an independent vio-
lation of Sec. 8(a)(1).24The letters were not offers of immediate and full reinstatement to theirformer jobs inasmuch as most of the laid-off employees had been working the
night shift but were recalled to the day shift.25Dean had been hired on 12 May as a crew leader. After only 4 days hewas demoted to welder. When Dean asked May why he was no longer a crew
leader, May told him that he was too nice a guy to be crew leader. Dean ob-
jected, ``How much do you expect out of a person in 4 days? I don't even
know everybody's name!'' During this conversation, May agreed to let Dean
continue to earn crew leader's wages.ued organizational activities among the employees on thenight shift. Schiattone felt obliged to take Kelly aside at one
point and warn him that May had found out about the union
organizational drive; that the employees had better be careful
because management was not too happy about it; and that
management had said that the Company would move the
work out to Birch Run Welding if the union organizational
drive went too far.In August, Schiattone had a second discussion about theUnion with Kelly. He told Kelly that the new employees
should stay away from union activities because if they did
not and May found out about it, they would be out the
door.22On 5 September complaint issued in Case 7±CA±26062. Inmid-September, a short while after a new employee, Thomas
Wilson, was hired, Schiattone engaged him in conversation.
During the discussion, Schiattone mentioned, in confidence,
that the Company had had some trouble and had laid off
seven employees for trying to start a union but was soon
going to hire them back.23The same day Respondent sentletters out to the laid-off employees directing them to report
back to work on Monday, 8 September at 8 a.m.24Of the six employees still on layoff status as of the datethe recall letter was sent, only Dean, Hopfinger, and K.
Trask made immediate response and accepted Respondent's
offer, returning on 8 September or shortly thereafter. These
employees were, at the time, placed on the first shift. Brian
Wagener, who was also sent a recall letter, was out of town
working for another employer when his letter was delivered
to his parents' home where he had been living while working
for Respondent prior to his discharge. When Wagener visited
his parents, sometime between 15 and 18 September, he fi-
nally received and read the letter requiring him to report for
work 8 September, a week to 10 days earlier. The very next
day, after reading the recall letter, Wagener visited the plant,
showed the letter to Cummings and explained that he had
been out of town when the letter was delivered. He told
Cummings that he would like to return to work for Respond-
ent. Cummings replied that it was too late; that 3 days after
the letter had been sent, Cummings had to hire somebody to
fill Wagener's position. Though Wagener also talked to May
about reinstatement, this too was to no avail.The record reveals that both before and after Wagener'srequest for reinstatement as a welder, Respondent received
applications for welders' jobs. Applicants were hired aswelders 2 to 3 weeks after Wagener applied for reinstatement
despite the fact that they had no experience working for Re-
spondent.Though the three union adherents who were recalled dur-ing the second week in September were immediately trans-
ferred to the first shift, organizing activity nevertheless con-
tinued thereafter on the second shift. Additional union meet-
ings were held and employees were approached to sign au-
thorization cards and did so. Nevertheless, this activity wasnot blatantly open and employees did not express theirprounion sentiments overtly until early October.The Resurgence of Union Activity and Reduction ofDean's WagesOn the morning of 7 October, McInerny and another unionagent showed up in Respondent's parking lot and distributed
to employees envelopes which contained authorization cards
as well as union literature, buttons, pocket protectors, and
pencils all bearing prounion slogans or markings. The
prounion employees entering the plant accepted these sym-
bols of unionism for their own use and for further distribu-
tion. Dean immediately pinned union buttons to his coat and
vest and applied union stickers to the sides of his welding
hood. He carried pencils bearing the union logo in his pock-
et. He distributed among employees in the plant buttons,
stickers and pocket protectors bearing Steelworkers' slogans.
The items distributed that morning were worn that day and
thereafter by the night-shift employees favoring representa-
tion.That afternoon, Paul Van Dorn, Dean's crew leader, toldhim that Cummings wanted to see him in his office. When
Dean and Van Dorn arrived in the office, Cummings told
Dean that he would be receiving a wage reduction, explain-
ing that since Dean was no longer performing the duties of
a crew leader25and was now on the day shift, the Companywas going to have to reduce his wages by 50 cents per hour.
He added that Dean was making too much money and it was
not fair to the other employees. Dean objected to the wage
reduction and told Cummings that when he was removed as
crew leader the previous May, after serving only 4 days in
that capacity, Fred May agreed that Dean should be allowedto keep the extra money he had been earning because he
``was worth it.'' Dean complained further that it seemed un-
fair to take a wage reduction after so many months.
Cummings persisted, stating that he had just found out about
it and it was not right. He said that the other employees were
complaining about Dean's wages, and that he had no choice.
He also argued that, by rights, Dean should be cut $1 per
hour but that the Company was only going to cut his wages
50 cents per hour. He stated that other employees who had
been working longer for the Company than Dean were mak-
ing only $5 per hour. Dean's wages were reduced.Cummings testified that for a time he was unaware thatDean continued to receive a nightshift crew leader's wages
despite the fact that he had been transferred to the dayshift
as a rank-and-file welder. Then, according to Cummings, an
employee, whose identity he could not recall, brought the
fact to his attention. When told about Dean's higher wage
rate, Cummings checked the personnel file and found that
Dean was, indeed, still receiving crew leader's wages. He de-
cided that this was an error that had to be corrected. Accord-
ing to Cummings, that is when he called Dean to his office
and told him that his wages were going to be reduced and
the reasons for the reduction. With regard to Dean's claim
that May had agreed the previous spring, when Dean was re- 166DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
26Shawl was unable to pinpoint the date or even the month of this con-versation. However, it is likely that it followed the resurgence of union activity
on the part of the employees on 7 October.27Most probably Schiattone was referring to the 14 July layoff.28Baldauf denied that this conversation took place. I credit Shawl.moved as crew leader, that he should keep the extra 50 centsper hour, Cummings denied that May would have said this.
Fred May, though called as a witness for Respondent,
inexplicably was never examined with regard to this matter.The appearance of the union organizer in the parking lot,and his distribution of union pins, buttons, pocket protectors,
pencils, and stickers to Respondent's employees reflected, in
the eyes of management, a resurgence in union activity and
renewed interest of the employees in the Union. Schiattone
and Cummings discussed the situation. Schiattone com-
plained that he felt that he was ``kind of stuck in the mid-
dle'' between the employees and management. He asked
Cummings what was going to happen. Cummings replied
that if the Union came in, probably the Company would just
close down and lay everybody off. This conversation, and
perhaps others, prompted Schiattone to make certain com-
ments about the Union to the employees.Employee Thomas Wilson recounted an incident whereinhe and other employees were at the timeclock getting ready
to check out when Schiattone, obviously aware of the re-
newed interest in the Union and, having had the discussion
with Cummings described above stated: ``I wish you guys
would hurry up and get the Union in so I can get laid off
because we're all going to get laid off if we get the Union
in, and then I can draw unemployment.'' This statement was
made in the presence of almost the entire shift.Terry Shawl testified that it was about this time26that heoverheard a conversation between Ted Brown, a truckdriver
employee of BMC, and Schiattone. He stated that he heard
Brown ask Schiattone what he thought would happen if the
Union got in, and that Schiattone replied that the Company
would simply close the doors; shut the place down; sell the
whole works to Harold Johnson (part owner of BRW); and
reopen it as Bay Fabrication. He heard Schiattone conclude
his statement by saying, ``That will be the end of it.''In late September, according to employee CliffordTrumble, Trumble and Schiattone had a conversation in the
lunchroom of the plant. During the conversation Schiattone
told Trumble that Respondent's employees had tried before
to get a union in the shop, but that the Company just laid
the shift off and hired new people.27He added that it wouldbe useless for the employees to try to get a union in the plant
because the Company would do the same thing again; it
would just lay the shift off and hire new people. Trumble
testified that Schiattone's statements were made in the pres-
ence of other employees.Dale Hawes, an employee hired by Respondent 29 Sep-tember, testified that he heard Schiattone state three or four
times, when asked what he thought about the Union coming
in, that employees might as well forget it because if the
Union came in, management would close the shop and morethan likely sell it for a dollar, change names along the line,
and reopen it with a new crew. Hawes also testified that
Schiattone added that those present would all be out of a job.
He stated that Schiattone would make these statements usu-
ally at the end of the shift when the employees gathered
around the clock to punch out. Schiattone testified that he
did, in fact, tell employees on the second shift that if theUnion got in, he expected the Company to close up and ifit closed, it would probably reopen under another name.
Schiattone stated that when he made such statements he was
just voicing his own opinion.It was sometime during this period that Shawl returnedfrom his 3-day layoff described above in connection with
Schiattone's supervisory status. When he returned, Shawl,
like certain other employees, wore a union button and pocket
protector for the first time and began to distribute to fellow
employees these and similar items bearing the union insignia.
As he entered the plant on his first day back he passed
Baldauf who pointed to Shawl's union button and asked him
what it was. Shawl replied that it was decoration. Baldauf
then asked, ``What is it supposed to mean?'' Shawl replied,
``Nothing,'' adding that he had to punch in before he was
late.28Later that day or shortly thereafter, while Shawl andSchiattone were alone in the breakroom, Schiattone pointed
to the union button on Shawl's lapel and commented: ``Yes,
a union would be a good idea, but I'd hate to see them close
the shop.''The First Suspension of DeanOn 9 October, just 2 days after the resurgence of unionactivity, Dean was at his work station and happened to run
out of carbon dioxide. He proceeded to the storage area to
get a new cylinder of carbon dioxide in order to continue
welding. He picked up a hand truck, loaded a new cylinder
of carbon dioxide on it and brought it back to his work sta-tion. He unhooked the old cylinder from the welder, and
hooked up the new one. While he was in the process of mak-
ing the exchange, someone took the hand truck away. Dean
awaited the return of the hand truck but no one brought it
back. Finally, he wheeled the old cylinder up against an I-
beam, left it there and went back to work right next to the
cylinder.According to Dean, 2 weeks prior to the 9 October inci-dent, discussed infra, Respondent had issued a memorandum
concerning the proper storage of carbon dioxide cylinders.
The memorandum stated that employees failing to properly
store carbon dioxide cylinders would be disciplined: for the
first offense there would be a warning; for the second of-
fense there would be suspension; for the third offense there
would be discharge. According to Paul Van Dorn, Dean's su-
pervisor at the time, there were rules posted concerning the
proper handling of carbon dioxide cylinders and these rules
required that every carbon dioxide tank be stored behind a
chain in order to prevent it from falling and possibly causing
great harm to those around. Van Dorn testified that the
memorandum which issued on the subject called for a 3-day
suspension for the first offense.On 9 October, Van Dorn walked by and noticed Dean'scylinder nestled against the I-beam and asked him if the cyl-
inder was his. Dean admitted that it was. Van Dorn then
asked why it was not secured behind a chain. Dean replied
that he could not find a hand truck to transfer the cylinder
to the storage area. Van Dorn commented that Dean did not
need a hand truck to transport the cylinder; that he could
simply wheel the cylinder to the storage area, some 75 feet
away, where it could be stored. 167BAY METAL CABINETS29Dean testified that employees Rob Adcock and Mike Phelps had storedcylinders improperly after issuance of the memorandum and before Dean had
been suspended but only received warnings. Neither Adcock nor Phelps was
called to testify in substantiation of or contradiction to Dean's claim.30Distribution of the personnel manual including the cited language is ad-mitted in Respondent's answer dated 19 March 1987. With regard to par. 8(j)
of the complaint Respondent, in its answer, contends that the Regional Direc-
tor, on 31 December, dismissed this aspect of the case. There is no evidence
in the record to support this contention.31The question of whether or not Van Dorn had given Dean the option ofworking on the weekend of 25 October was neither sufficiently pursued nor
totally clarified by either counsel during their examination of Dean and Van
Dorn.32The record is incomplete as to whether Cummings did, in fact, deal withthe other employees later or whether his treatment of Dean was disparate.
Similarly, the record is incomplete as to whether Dean tried to explain to
Cummings that Van Dorn had given him the option of working 1 day earlier
in the week or working the following weekend. If Dean failed to defend his
absence on 25 and 26 October on these grounds, there is no explanation for
this failure.33A welding flash burn is an injury to the eye which occurs, most often,when the eye is left unprotected in the presence of a welding arc. If the eye
is unprotected by safety glasses or a welder's hood, the eye can be temporarily
or permanently damaged.Van Dorn reported the incident to Cummings and rec-ommended that Dean be disciplined. Cummings told Van
Dorn to give Dean a 3-day suspension which he did.29VanDorn testified that copies of the memorandum concerning
storage of cylinders were still available at the time of the
hearing and that Cummings should be in possession of cop-
ies. General Counsel asked counsel for Respondent to
produce copies of the memorandum and counsel for Re-spondent promised to ``look into it.'' The memorandum was
not produced.The No-Solicitation, No-Distribution RuleIn early October Respondent distributed a personnel man-ual which contained the following prohibitions on page 6:304. Soliciting or collecting contributions for any pur-pose on company premises without management per-
mission.....
11. Distributing written or printed matter of any de-scription on company premises without written manage-
ment permission.The Second Suspension of DeanToward the end of October, demands from Respondent'scustomers increased and Respondent fell behind in filling or-
ders. For these reasons Respondent went on a 10-hour a day
schedule. Thereafter, the Respondent posted a notice stating
that employees would have to work Saturdays and possibly
Sundays. Some employees did not appreciate the new sched-
ule and members of management had to talk with them about
it. Dean, according to Cummings, did not want to go along
with the new program. Cummings told Dean that he expected
him to work weekends like everybody else. Despite the dis-
cussion between the two, Dean did not show up for work the
following weekend. Cummings again spoke to Dean and told
him that if the same thing happened the following weekend,
25 and 26 October, they would have a problem. Dean re-
plied, ``Well, then I guess we have a problem.''Dean testified briefly that sometime during the week of 20October, Van Dorn asked a group of employees including
Dean whether they preferred to work that day or on the
forthcoming weekend, 25 and 26 October. Having been
given this option of workdays, Dean chose, with Van Dorn's
approval, to work that day and to take the weekend off.31When Dean finally reported for work on Monday, 27 Oc-tober, he was told by Cummings that he was being given
time off for not working over the weekend. Dean asked,
``Was I the only person that didn't work this weekend?''
Cummings replied, ``No, but I am going to deal with themlater.''32Dean's suspension was for 2 days, Tuesday andWednesday, 28 and 29 October.On the subject of weekend work Van Dorn, Dean's super-visor, testified that there was a requirement about this time
that employees work weekends and that they did so without
objecting. None of the employees asked to be excused from
the program. Van Dorn admitted, however, that often em-
ployees simply would not show up, in which case they were
supposed to call in. If they had a special reason for not
showing up for work, such as a wedding to attend, they
would be excused, otherwise, they would not. Van Dorn did
not testify specifically as to whether or not he had given
Dean an option to work an earlier weekday or on the week-
end of 25 and 26 October.The Third Suspension of DeanDuring the last week in October, after Dean was sus-pended allegedly for failure to work the previous weekend,
he received a number of welding flash burns.33On Mondayand Thursday, 27 and 30 October, Dean received flash burns
which were, acording to Dean, irritating but not intolerable.
On Friday, 31 October, he received a more serious flash
burn. He told both crew leaders, Adcock and Van Dorn,
about the last burn; sought permission to obtain treatment;
and advised them that he did not know if he would be in
to work the following day.That day Dean sought treatment at Mid Express, a clinicin nearby Frankenmuth, where he received immediate medi-
cation, a fluoroscopic examination, and a prescription. He
was told to return for further examination the following day,
Saturday, 1 November. Before leaving the clinic, Dean ob-
tained a doctor's certificate from the receptionist, which
identified his injury as a second degree burn and which bore
the notation:Return tomorrow: Use eye drops as directed. Wastreated for flash burns of both eyesÐNot to return to
work until rechecked here.Dean returned to the clinic for reexamination the followingday.On Monday, 3 November, Dean returned to work. Nothinghappened at first, but later in the day Van Dorn told Dean
that Cummings wanted to talk to him. Dean asked why and
Van Dorn said, ``Well, he's lookin' for a reason to can ya.''
Dean showed Van Dorn his medication and the above-de-
scribed doctor's certificate and they both went to see
Cummings.When the three met in Cummings' office, Cummingsbegan, ``Well, I hear you got flash burns,'' then questioned,
``Is this going to be an every weekend thing?'' Dean replied,
``Well, what are you trying to be, same kind of smart ass?'' 168DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
34Baldauf denied that this discussion ever took place. I credit Sauvage.35Baldauf's father.36This charge apparently bore reference to the disciplinary suspension basedon the beer can incident.37The charge was apparently drawn up by McInerny on 29 October andmailed to the Regional Office on or about that date. It was not received, how-
ever, until 5 November at which time it was date stamped and filed.38This incident was not separately alleged as a violation.39May specifically denied making these statements. I do not credit his de-nial.40Baldauf denied asking Sauvage this question. I credit Sauvage.Cummings said, ``No, we just got to have people we cancount on.'' Cummings then asked Dean for his doctor's cer-
tificate which Dean then gave him. After a brief discussion
about whether the Company would pay the medical bill,
Dean went back to work, there being no discussion about
discipline at this time. At quitting time, however, Baldauf
came over to Dean and told him that Cummings would like
to speak to him. When Dean arrived at Cummings' office,
Cummings said ``We've got to let you go. You're on suspen-sion pending discharge.'' Dean, annoyed, walked out. His
suspension was for 3 daysÐ4, 5, and 6 November.Discharge of Curtis SauvageMeanwhile, in late October, Respondent laid off the entiresecond-shift paint line as a disciplinary measure in connec-
tion with the finding of a beer can in the work area. Curtis
Sauvage testified that initially he did not wear any union in-
signia while at work but that after the disciplinary layoff and
upon his return to work, he wore items with union logos all
the time. He testified to wearing an eyeglass holder marked
with a Steelworkers logo or slogan and a button with the leg-
end, ``Go Steelworkers.'' Soon after his return, Sauvage was
working in the weld shop when he was approached by
Baldauf who pointed to the eyeglass holder and asked him
where had he gotten it. Sauvage replied that he had found
it lying around. Baldauf told Sauvage that he should not be
wearing it. Sauvage asked Baldauf if the Company had a
dress code to which Baldauf replied in the negative. Sauvage
then said that he would wear the item under discussion until
the Company did have a dress code.34Sauvage testified concerning another incident of relevance.This occurred in November. According to Sauvage, 1 night
while he was painting cabinets on the line, May came in and
in his presence and that of Rolfe, stated that the Union was
a bad thing and that if the employees voted for the Union,
Harold35would close the shop and everybody would be outof a job. Sauvage also testified that about 3 nights after May
had told him that Harold would close the shop if the employ-
ees voted for the Union, May was called to the plant because
an air compressor had broken down. After Sauvage and May
discussed the problem with the air compressor, May again
brought up the subject of the Union. Once again he told
Sauvage that the Union coming in would be bad. He pointed
to the union badge which Sauvage was wearing on his pock-
et and told him that he should not be wearing it. He said that
the employees should not be going with the Union because
the Union was going to cost everybody his job.On 5 November the Union filed the charge in Case 7±CA±26359 which alleged violations of Section 8(a)(1), (3), and
(4) and included among various other allegations, the dis-
criminatory reduction of Dean's wages which had taken
place several weeks earlier. It also alleged the discriminatory
suspension/termination of several employees including
Sauvage.36The charge did not, of course, include any allega-tion concerning the discharge of Dean who was still on sus-
pension pending discharge. A copy of this charge was servedon Respondent on 6 November.37About this time, presum-ably as a result of the filing of the charge, Respondentsought and obtained the services of Thomas A. Basil, man-
agement representative. Although the hiring of Basil appears
to have occurred a few months after May told Schiattone that
he knew who the union organizers were and identified them
to Schiattone, Basil, nevertheless, asked Schiattone to iden-
tify for him, the employees who were wearing insignia,
badges and buttons, in order, he told Schiattone, to show that
there was no discrimination between prounion and antiunion
employeesÐthat all were being treated the same. He asked
Schiattone for a list of union button wearers and Schiattone
supplied him with the requested list.When Dean returned to work on 7 November to get hischeck, he asked to speak to Cummings and did so in the re-
ception area. He asked Cummings what his employment sta-
tus was. Cummings replied that Dean should report for work
the following day, Saturday, 8 November. He said nothing
about any pending discharge and Dean reported as instructed.On 12 November the Union sent a demand letter to Re-spondent claiming majority status and requesting recognition
and negotiations. On 17 November the Union filed the peti-
tion in Case 7±RC±18231, a copy of which was received by
Respondent on 19 November.Sometime in November, before Thanksgiving, according toemployee Daniel Downing, he and Schiattone were taking a
break near the Ford bumper racks upon which they were
working. Schiattone commented to Downing that the racks
had come from Birch Run Welding and if they [Respond-
ent's management] wanted to do so, they could take the job
back there.Employee Steve Brown recounted a conversation betweenhimself and Schiattone which also took place in November.
Brown, at the time was wearing a button bearing the legend,
``Join United Steelworkers.'' Schiattone commented that
wearing the button was a good way of losing his job.38It was apparently sometime in November when another in-cident occurred concerning which employee Richard Rolfe
testified. Acoording to Rolfe he, Fred May and certain other
employees were present at the packing table where May was
making job assignments as the shifts were changing and they
were getting the equipment ready to begin painting. May, at
some point, made reference to ``the morons in the weld shop
signing union cards,'' adding that ``Harold [Baldauf] would
close the place down if the union got in.''39Between 17 November, when the petition was filed, and1 December, when Sauvage was eventually discharged,
Sauvage was working on the paint line when Baldauf asked
him how he would vote on whether the Union should be al-
lowed to come into the plant. Sauvage replied that he had
not had a raise in a year and asked rhetorically, ``How do
you think I would vote?''40According to Sauvage, Saturdays were workdays in No-vember and if an employee wanted Saturday off, he would
have to request it from his crew leader in writing, by the pre- 169BAY METAL CABINETS41Rolfe testified that this conversation took place the week of 8±12 Decem-ber (Tr. 220). Elsewhere he testified that it occurred the day of Sauvage's dis-
charge, 1 December (Tr. 240). Despite the discrepancy as to the date, Rolfe's
testimony is otherwise credited.42Baldauf denied making this statement. I do not credit Baldauf's denial.vious Wednesday. Sauvage worked for crew leader GaryHall over a period of time during which he asked permission
to take Saturdays off on several different occasions. Once
Hall came back and told Sauvage that his request had been
approved; twice May came out and told Sauvage that his re-
quest had been denied; and the other time, nothing was said,
so Sauvage took the day off and no action was taken against
him.On Tuesday, 25 November, Sauvage was working, not forHall, but for Crew Leader Richard Rolfe. That day he left
a note on Rolfe's desk requesting permission to take off Sat-
urday, 29 November. Sauvage received no reply to his re-
quest and therefore assumed, as in the past, that his request
had been approved. Nevertheless, to be sure, the following
day Sauvage asked Rolfe if he had turned in his request for
Saturday off. Rolfe replied that he had given Sauvage's re-
quest to Cummings and that he had put it in his pocket.
Sauvage's request would prove significant several days later
when he was fired.On the evening of Friday and Saturday, 28 and 29 Novem-ber, Sauvage came to the plant to work as usual on the paint
line. He was assigned to loading and boxing. The items to
be painted were cabinets with louvers, trays, and doors which
were to be painted with Duratex, a silicone based paint
which is difficult to apply. Several cabinets had already been
done by the day shift and were on the line when Sauvage
arrived at work.When Rolfe, who was crew leader on the second-shiftpaint line, inspected the cabinets which had been done by the
day shift, he found them unacceptable. He ordered the first
six or seven of the cabinets removed from the line, resanded,
repainted, and reloaded onto the line. Of the next seven cabi-
nets which came down the line, those done by the second
shift, five had to be sanded and repainted. Additional cabi-
nets, louvers, and doors had to be taken off the line, re-
sanded, and repainted. Sauvage sanded the cabinets which
Rolfe decided had not been done properly, while two new
employees painted parts of the cabinets which were easier to
paint. One of the two new employees was responsible for
mixing the paint for repainting the cabinets.There was a great deal of trouble with the paint that nightand finally when they ran out of Duratex of a particular lot
number, it was decided not to start painting with a new batch
of a different lot because of the probable difference in shade.
Rolfe decided to use plain black paint to paint the cabinets
for the remainder of the shift.When management and the first shift arrived on Saturdaymorning, they found 12 cabinets left from the night shift
which had to be resanded and repainted because the finish
was so poor. Acoording to Baldauf, when the day shift ar-
rived on Saturday morning, 29 November, the cabinets were
found piled in a heap on the floor, unfinished, and half sand-
ed. Baldauf testified that he investigated and as a result
Sauvage was discharged. He explained that Sauvage was the
head painter on the night shift and, as such, should have
made sure that the painting was done correctly. Instead, ac-
cording to Baldauf, Sauvage permitted the painting to con-
tinue throughout the night without stopping to determine
what was going wrong. He complained that it should have
been obvious that the paint job on the cabinets was atrocious
but that the paint line employees just kept painting. This,
Baldauf testified, was just negligence on Sauvage's part.On Monday, 1 December, someone at the plant calledSauvage and told him to report an hour early. When he did
so, Cummings told him that he was going to have to let him
go because what happened the previous Friday night was a
total fiasco and that it had taken 3 hours Saturday morning
to straighten out the mess. Sauvage asked what mess
Cummings was talking about and Cummings replied that he
was talking about the Duratex mess. Sauvage objected that
there had been something wrong with the paint but that, at
any rate, he had been loading the line, not painting. He
added that there had not been much of a mess; that the cabi-
nets on the floor had been sanded and just had to be re-
painted. Cummings complained that the Company could not
afford that; that there was too much down time; and that no
parts had been done on that shift. Sauvage then asked what
all of that had to do with him. Cummings replied, ``Every-
thing, you're the head painter. Sauvage responded truthfully
that he had never been informed that he was head painter,
thus denying responsibility for the problem under discussion.At this point, Cummings changed the subject and com-plained that Sauvage had not reported for work Saturday
night, 29 November. Sauvage replied that Cummings must
have gotten his note because he had given it to Rolfe; that
he had placed it on Rolfe's desk the previous Tuesday.
Cummings denied ever getting Sauvage's note requesting
Saturday off. Sauvage then asked Cummings if he had gotten
his (Sauvage's) note about the ribbon burners. Cummings re-
plied that he had. Sauvage then accused Cummings of lying,
stating that his note concerning the ribbon burners and his
request for Saturday off were both on the same piece of
paper. Cummings called Sauvage a lousy worker. The con-versation ended and Sauvage left.According to Rolfe, shortly after Sauvage's discharge, hehad a discussion with Baldauf during which he asked why
Sauvage had been let go.41To this question Baldauf re-counted how the painters had had trouble with the Duratex
paint and had left the work unfinished. He said that he was
upset and held Sauvage responsible as crew leader. Rolfe
thereupon reminded Baldauf that he, Rolfe, not Sauvage, had
been the crew leader the night of the Duratex problem and
that he had been assigned that responsibility by May.
Baldauf, unfazed by this revelation stated that they did not
have to worry about it anymore because Sauvage was gone.
At that point Arnold came up to where Baldauf and Rolfe
were standing and joined in the conversation. Then as Rolfe
started to walk away, he heard Baldauf utter the words,
``teach them for fucking with the Union.''42Later, Rolfeasked Arnold what Baldauf had said but Arnold just laughed
and walked away.Cummings testified that he released Sauvage because hewas not doing his job; the quality and quantity of his work
were unsatisfactory; his attendance was bad; his attitude was
bad, he did not seem to want to take direction; and he had
his own idea of what he should do and when he should do
it. According to Cummings, he reached these conclusions
about Sauvage's work after observing him working on both
shifts between August and his termination, and after con- 170DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
43Steve Brown, Dan Downing, Kevin Rosebush, Dale Hawes, DarrylMcMullen and Terry Shawl.44Jerry McQuarter and Dan Downing respectively.45Rick Campbell, Norman Dean, Pat Draves, Steven Estes, Ed Paine, DanPotter, Dennis Rahn, Terry Ratajczak, Richard Rolfe, Richard Roque, Dennis
Jacobs, Kenneth Jolin Jr., Roger Kelly, James Tappen, Clifford Trumble,
Randy Trumble, Timothy Williams, Rodney Wilson, and others.46The first amended consolidated complaint in Cases 7±CA±26062 and 7±CA±26359 had issued 31 December.sultation with crew leaders Gary Cuttitta, Matthew Arnold,Gary Hall, and Edward Schiattone.The Layoff of the Night ShiftOn 3 December Respondent laid off six second-shift em-ployees.43One of these, Terry Shawl, called the plant on 6consecutive days asking about returning to work but was told
that there was no work. When Shawl visited the plant and
talked to Cummings, he was told again that there was no
work. On 5 and 8 December, two more second-shift employ-
ees were laid off.44Meanwhile, on 4 and 8 December the parties signed aStipulated Election Agreement which was approved by the
Regional Director for the Seventh Region on 9 December.
The eligibility date provided therein was for the weekly pe-
riod ending 30 November. The election was scheduled for 13
January 1987.During the second shift, Thursday and Friday, 11 and 12December, Rolfe and Schiattone had a conversation that took
place at the end of the paint line where they were unloading
parts. Schiattone told Rolfe that he had just gotten back from
talking with Cummings and that Cummings had told him that
the Company was moving the end frames, jigs and equip-
ment out to Birch Run Welding and Fabricating. The end
frames were the parts that the night-shift employees were
working on at the time and the jigs were the special pieces
of equipment that held the end frames in place while the em-
ployees welded and worked on them.Later in the day on Friday, 12 December, Cummingscalled Rolfe and told him there was a layoff because there
was no work. At this time, according to the record, Rolfe
and other employees had been working 50 hours per week.
The other employees on the night shift also received word
of the layoffs on 12 December and were also told that there
was a lack of work or simply that they were no longer need-
ed. The effective date of layoff for these second shift em-
ployees45was 15 December. In addition, Robert Hopfinger,a first-shift employee and one of the seven original prounion
employees terminated on 14 July, was let go also.Cummings testified that he had played a part in the deci-sion concerning which employees would be laid off. He stat-
ed that the Company does not utilize seniority when deter-
mining layoffs and did not do so with regard to the Decem-
ber layoffs. In fact, according to Cummings, ``I don't think
[seniority] would have anything to do with it. It was the sec-
ond shift that we got rid of.'' There were a number of first-
shift employees who were less senior than those on the sec-
ond shift and who were kept while the more senior second-
shift employees were laid off. Cummings even admitted that
on 15 December, Respondent hired one new employee.Baldauf testified that it was around 15 or 17 Decemberwhen management decided, ``Well, lets get rid of these jigs
and parts if we can't complete the job.'' BRW took over
production of the GM frames at that time. The decision tohave the frames produced at BRW rather than at BMC wasmade jointly, according to Baldauf, by May, Cummings, and
Baldauf, with no input from anyone at Birch Run. Baldauf
stated that many of the loads of GM end frames had been
rejected by General Motors and since GM was BRW's cus-
tomer, it made Harold Johnson of BRW unhappy that GM
was dissatisfied with the end frames produced by BMC.Cummings testified that the GM end frames job had beentaken out of BMC at his own recommendation because BMC
was not making any money and that, at the time of the hear-
ing, the job was being done at BRW. In order to enable
BRW to produce the end frames, BMC sent the necessary
jigs and parts to BRW in mid-December. Cummings testified
that it was the very day after May told Cummings that the
Company had decided to go along with his recommendation
and get rid of the GM end frames job, that the Company
started loading the fixtures for transfer to BRW.Cummings explained that BMC could not produce the GMend frames in good quality and quantity so it was decided
to get rid of the job. According to Cummings, GM rejected
BMC's last two loads of frames and the paperwork which
accompanied the rejected loads stated that GM would not ac-
cept any more frames if the quality did not improve. Re-
spondent offered no such paperwork into evidence.A few days after the 15 December layoff, employeeDowning visited the plant and asked Schiattone how much
longer the employees would be on layoff. Schiattone, who
was still working on second shift, replied that he did not
think that anyone was coming back and that he, himself,
might get laid off. On 16 December, Respondent, by letter,
advised its laid-off employees that their layoff should be con-
sidered permanent and suggested that they seek employment
elsewhere.Thereafter, about 27 December, employee Ed Paine visitedthe plant and asked if he could return to work by bumping
into the first shift. Cummings refused his request. While vis-
iting the plant, Paine saw employees working on the second
shift who had less seniority than he had. On 31 December,
Respondent sent a letter to the Regional Office listing a num-
ber of employees whom it contended were permanently laid
off and therefore ineligible to vote.On 13 January 1987, the representation election was con-ducted. The tally of ballots indicates that 9 votes were cast
for the Union and 25 votes were cast against the Union.
There were 21 challenged ballots which, of course, were de-
terminative of the results.On 20 January, the Union filed the charge in Case 7±CA±2657346and on the same date filed objections to the election.Both the charge and the objections allege that Respondent
permanently laid off its second-shift employees in retaliation
for their protected organizing activities; to chill their support
for the Union; and to prevent the Union's supporters from
voting in the 13 January election. As noted supra, the second
amended consolidated complaint and report on objections
and determinative challenged ballots issued 9 March 1987. 171BAY METAL CABINETS47As amended at the hearing.48Par. 8(f) was withdrawn at the hearing.49Iron Mountain Forge Corp., 278 NLRB 255 (1986).50Parkview Acres Convalescent Center, 255 NLRB 1164 (1981).51Overnite Transportation Co., 254 NLRB 132 (1981).52Iron Mountain Forge Corp., supra.53Quality Aluminum Products, 278 NLRB 338 (1986).54Iron Mountain, supra.ConclusionsThe 8(a)(1) ViolationsAs found supra, Schiattone and the other crew leaderswere, at all material times, supervisors within the meaning of
Section 2(11) of the Act and were, consequently, also agents
of Respondent. Therefore, any threats, coercive statements,
or incidents of interrogation engaged in by these individuals
are also attributable to Respondent.Paragraph 8 of the consolidated complaint contains 13subparagraphs (a through m),47each alleging a separate vio-lation of Section 8(a)(1).48Paragraph 8(a) alleges that onseveral occasions beginning 7 July Schiattone threatened Re-
spondent's employees that organizing a union would be futile
while paragraph 8(c) alleges that he threatened employees
with plant closure if a union successfully organized Respond-
ent's Bay City place of business. The record reflects that
about this time, Schiattone told Steve Brown in the presence
of Edward Paine and two other employees, that the employ-
ees should think twice about organizing a union because if
they did so, the Company would close the doors. He added
that when he first started working for Respondent, the em-
ployees tried to start a union there and the Company threat-
ened to shut the doors if the employees even thought about
starting a union. Similarly, immediately after the 9 July
union meeting, Schiattone told Jennings that if management
up in the main office found out about the union activity, they
would close the doors, move everything out, and go to Birch
Run. Likewise, the record shows that on 10 July Schiattone
told Jennings in Hopfinger's presence that he should back off
from organizing Bay Metal Cabinet because without getting
Saginaw Control organized it would not do any good; that
on 11 July he told Dean that he and Jennings had no chance
of getting a union into the plant, that the Company would
close the doors; that on 12 July he made a similar statement
to Wagener; and that on 13 July he made a like statement
to Steve Brown. Thus, the record supports the allegations
contained in paragraphs 8(a) and (c) of the complaint, for
there can be nothing more futile than for employees to orga-
nize a union only to have the employer close the doors after
they have successfully done so.49The record reflects that on 10 July Schiattone told WilliamTrask, in the presence of other employees, that if the Union
came in, it would not be good because, in that event, he did
not think that the employees would have jobs. On 11 July,
when Schiattone told Dean that he and Jennings had no
chance of getting a union in because the Company would
close the doors, he added that the employees would be out
of a job. On 13 July Schiattone told Steve Brown that getting
a union in was a good way of getting himself fired from his
job. I find that the record supports the allegation contained
in paragraph 8(b) to the effect that during the week begin-
ning 7 July Respondent, through Schiattone, threatened em-
ployees with discharge because of their continued involve-
ment in union organizing activities.50During his 12 July discussion with Wagener, Schiattonetold him that the reason that the Company would close thedoors if the employees were successful in getting the Unionin was that Baldauf did not need the shop, that he could
close it down and it would not hurt him at all. He added that
the employees at Birch Run had tried to form a union there
and had either been laid off or fired because of it. By mak-
ing this statement Schiattone clearly implied that what hap-
pened at Birch Run would happen at Bay Metal Cabinets. I
find that Schiattone's statement that employees at Birch Run
were fired or laid off for trying to form a union supports the
allegation contained in paragraph 8(d) of the complaint.51The record reflects that with the appearance of McInernyin Respondent's parking lot; his distribution of prounion
pins, buttons, et al.; the wearing of these items by Respond-
ent's employees; and the clear, overt indication of renewed
interest in union organizational activity on the part of certain
of Respondent's employees, management became concerned
that the Union might be successful in its drive. This concern
is clearly indicated by Cumming's statement to Schiattone
that if the Union came in, the Company would probably just
close down and lay everybody off. The record also reflects
that Cummings' message to Schiattone was passed on to the
employees. Paragraph 8(e) alleges that Respondent, through
Schiattone, in late September, October, and November threat-
ened employees with plant closure if they chose union rep-
resentation. This allegation is supported by record evi-
dence.52Thus, Tom Wilson credibly recounted that Schiattone toldalmost the entire shift, ``I wish you guys would hurry up and
get the Union in so I can get laid off because we're all going
to get laid off if we get the Union in, and then I can draw
unemployment.'' Similarly, this allegation is supported by
Terry Shawl's testimony wherein he described how he over-
heard Shiattone tell employee Ted Brown that if the Union
got in the Company would simply close the doors and shut
the place down. Likewise, Shawl's testimony concerning the
incident during which Schiattone pointed to Shawl's union
button and commented, ``Yes, a union would be a good idea,
but I'd hate to see them close the shop.''53Paragraph 8(g) of the complaint alleges that in late Sep-tember Respondent, through Schiattone, threatened Respond-
ent's employees that it would cease operations, and later re-
open under a different name, in the event they selected a col-
lective-bargaining representative, thereby conveying the im-
pression that support for the Union would be futile. This al-
legation is supported by the testimony of Terry Shawl where-
in he described a conversation between Ted Brown and
Schiattone which he had overheard and during which
Schiattone had stated that if the Union got in, the Company
would simply close the doors; shut the place down; sell the
whole works to Harold Johnson, and reopen it as Bay Fab-
rication.54This allegation is also supported, in part, by thetestimony of Clifford Trumble wherein he described a con-
versation in late September during which Schiattone told him
that Respondent's employees had tried before to get a union
in the shop, but that the Company had just laid the shift off
and hired new employees; and that it would be useless for
the employees to try to get a union in the plant because the 172DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
55Overnite Transportation, supra.56Safety Tank Lines, 224 NLRB 144 (1976).57Quality Aluminum Products, supra.58Ibid.59Our Way, Inc., 268 NLRB 394 (1983).60Iron Mountain, supra.61See Sunnyvale Medical Clinic, 277 NLRB 1217 (1985).Company would do the same thing again.55This allegationis likewise supported by the testimony of Dale Hawes to the
effect that he heard Schiattone say three or four times that
the employees might as well forget about getting the Union
in because if they succeeded, management would close the
shop, and more than likely sell it for a dollar, change names
along the line, and reopen it with a new crew.56Finally, thisallegation is supported by Schiattone's admission that he did
make the statements ascribed to him. Though Schiattone tes-
tified that he was only stating an opinion, I find that he was
relaying what he had heard from higher management. He ad-
mitted discussing with higher management the probable con-
sequences of a successful union organizational campaign.
Only from such conversations could he obtain the necessary
information to make the statements he did with such particu-
larity. Indeed, to suggest that they were solely the product
of a fertile imagination strains ones credulity.Paragraph 8(k) of the complaint alleges that Respondent,through Harold Baldauf, coercively interrogated and threat-
ened an employee about his wearing badges supporting the
Union. Terry Shawl testified, in this regard, that when he re-
turned from a 3-day layoff he wore a union button and pock-
et protector for the first time. As he walked past Baldauf in
the plant, Baldauf pointed to Shawl's union button and asked
him what it was. When Shawl replied that it was decoration,
Baldauf asked, ``What is it supposed to mean?'' Despite
Baldauf's denial that this conversation took place I credit
Shawl that it took place just as he stated. I also find that
these were not merely honest questions asked for the purpose
of satisfying Baldauf's curosity. Indeed, the button bore the
legend, ``Join United Steelworkers of America, AFL±CIO±
CLC'' and the pocket protector bore the legend, ``Go Steel-
workers'' so that it must have been obvious to Baldauf, or
to anyone else who would read, what they were and what
they meant. The questions were clearly rhetorical in nature
and designed to impress on Shawl the fact that management
was aware and interested in his prounion sympathies. In light
of Schiattone's numerous threats of the probability of future
plant closure and layoffs of union adherents and the actual
layoff of the seven union adherents on 14 July, I find the in-
terrogation of Shawl by Baldauf coercive and violative of
Section 8(a)(1) of the Act.57The allegation contained inparagraph 8(k) of the complaint is also supported by the tes-
timony of Curtis Sauvage concerning his conversation with
Baldauf in the weld shop in early October. In this
converstion, Baldauf pointed to Sauvage's eyeglass holder
bearing the union legend and asked him where he had gotten
it. When Sauvage replied that he had found it lying around,
Baldauf warned him that he should not be wearing it. As in
the case of the Baldauf-Shawl conversation, I find Baldauf's
questioning and warning of Sauvage, when considered in
light of surrounding circumstances, both coercive in nature
and violative of Section 8(a)(1).58Paragraphs 8(h) and (i) allege that early in October, Re-spondent distributed a ``Personnel Manual'' to its employees
containing the language, cited verbatim, supra. Paragraph 8(j)
alleges that the cited rules are overly-broad in that they pro-
hibit, absent Respondent's permission, solicitations and thedistribution of literature during employees' nonworking timeon Respondent's premises. It also alleges that these activities
are protected under Section 7 of the Act and that the rules
were promulgated by Respondent to squelch the union activi-
ties of its employees. In its answer, Respondent admits the
allegations contained in paragraphs 8(h) and (i) but denies
the allegations contained in paragraph 8(j).I find, as alleged, that the language contained in the ``Per-sonnel Manual'' as cited is, in fact, too broad and that if the
``Personnel Manual'' contained any other language mitigat-
ing or correcting the effect of the cited portion, Respondent
would have cited such language or offered a copy of the doc-
ument. This it did not do. I find also that since the offending
rules were distributed during the height of the union cam-
paign, they were distributed in order to squelch the union ac-
tivities of Respondent's employees. No other explanation ei-
ther for the distribution of the document or the timing of its
distribution was offered by Respondent. Consequently, I find
that Respondent violated the Act as alleged in paragraphs
8(h), (i), and (j) of the complaint.59Paragraph 8(1) alleges that sometime during November,Fred May threatened employees with plant closure if their
union organizing activities continued. The record supports
this allegation inasmuch as Richard Rolfe testified that some-
time in November, he and certain rank-and-file employees
were present at the packing table awaiting assignment when
May made reference to ``the morons in the weld shop sign-
ing union cards'' adding that ``Harold [Baldauf] would close
the place down if the Union got in there.''Curtis Sauvage also offered testimony in support of thisallegation recounting that May, sometime in November, in
the presence of Sauvage, Rolfe, and other employees, stated
that the Union was a bad thing and that if the employees
voted for the Union, Harold [Baldauf] would close up the
shop and everybody would be out of a job. Three nights
later, May had occasion to visit the plant again and again
brought up the subject of union. He reiterated that the Union
coming in would be bad. He then pointed at the union badge
which Sauvage was wearing and told him that he should not
be wearing it, adding that the employees should not be going
with the Union because the Union was going to cost every-
body his job. This latter statement easily translates into a
threat that continued union activities on the part of the em-
ployees would lead to plant closure, the statement made ear-
lier by May, and alleged in paragraph 8(1). As noted supra,
such statements are violative of the Act.60Paragraph 8(m) of the complaint was added as an amend-ment during the hearing and alleges that Baldauf interrogated
employees as to how they would vote in a union election.
The record reflects that sometime after the petition was filed
and before Sauvage was discharged, Baldauf asked him how
he was going to vote in the forthcoming election. Thus, the
record supports the allegation insofar as there was, in fact,
interrogation by management of a rank-and-file employee
concerning his vote in a representation election. I find, in
light of the surrounding circumstances and the other viola-
tions of the Act, that the interrogation was coercive and vio-
lative of Section 8(a)(1) of the Act.61 173BAY METAL CABINETS62Par. 9(b) was withdrawn at the hearing. Par. 9(g) alleges that the actionsof Respondent described in pars. 9(a) through (f) were taken because of the
named employees' activities on behalf of the Union.63Structural Finishing, 284 NLRB 981 (1987); Stoll Industries, 223 NLRB51 (1976).64Prototype Plastics, 284 NLRB 711 (1987); Selox, Inc., 222 NLRB 497(1976).65Structural Finishing, supra.The 8(a)(3) and (1) ViolationsParagraph 9 of the consolidated complaint contains sevensubparagraphs, (a) through (g) each alleging a violation of
Section 8(a)(3) and (1).62Paragraph 9(a) alleges that on 14 July, Respondentdischarged/laid off seven employees because of their union
activities and the record fully supports this allegation. Thus,
the evidence indicates that the seven employees terminated
on 14 July had been actively engaged in union activities-
proselytizing, organizing, attending meetings, distributing,
and signing union cards. Schiattone was aware of all their
activities and passed the information on to higher manage-
ment on orders from May. As soon as May obtained the in-
formation from Schiattone and from other sources as to who
was involved in the organizing, the seven night-shift employ-
ees were unceremoniously terminated en masse.I find the allegation contained in paragraph 9(a) well sub-stantiated by the evidence and rely on the following factors:1. The terminated employees engaged in substantial unionactivities immediately before their discharge.2. May learned of the union activities of certain of theseemployees who were eventually discharged and attempted,
through Schiattone, to determine the identity of the others.3. May succeeded, to a large extent, in obtaining the infor-mation he sought.4. Management terminated the union activists immediatelyafter it identified them as such.5. Schiattone threatened union activists with termination ifthey continued their activities just before Respondent did, in
fact, terminate them, thus reflecting both animosity and a
cause-and-effect relationship between the threat and the ter-
mination.6. Management offered to the terminated employees clear-ly transparent and pretextual reasons for their termination
thereby evidencing ulterior motivation. Thus, May told Jen-
nings and Dean that they were being laid off because they
were instigators of bull sessions. Although there is no evi-
dence of the existence of any rule against talking on the job,
May was aware through Schiattone that Jennings and Dean
were the ``instigators'' of union activity. When May stated
that they were being laid off because they were instigators
of bull sessions, he was telling them, in fact, that they were
being laid off because they had been talking to the other em-
ployees about obtaining union representation.Another example of a clearly pretextual reason Respond-ent's management offered to the terminated employees was
the one which May gave to the Trasks. He told them that
they were being laid off for lack of work when, in fact, Re-
spondent had already hired new employees to replace them.
If there had been a lack of work, Respondent would not have
replaced them. Moreover, at the time of the 14 July layoff,
the employees were working a 50-hour workweek.Finally, when the Trasks indicated to May that they didnot believe that they were being laid off for lack of work,
May shifted his reasons for their layoff to poor productivity
and workmanship. The Board has often found that where an
employee engaged in union activity is discharged and the
employer shifts its reasons for discharge from one basis toanother, the reversal in position is indicative of pretext.63Inthe case of the Trasks, the second set of reasons offered by
May for their discharge is equally suspect inasmuch as there
is no evidence that the Respondent ever advised them prior
to their termination that the quantity or quality of their work
was unsatisfactory.647. May, unaware that Fuhrman was a union activist anda card signer, told Schiattone to recall him but only if he had
not signed a card. This incident, beyond question, lays bare
the true motivation behind the 14 July layoff .8. Schiattone told Wilson that seven employees had beenlaid off for trying to start a union. He was, of course, refer-
ring to the 14 July layoff and was most certainly basing his
statement on information that he obtained from higher man-
agement. The record reveals beyond question that Schiattone
was deeply involved in the surveillance of the union activi-
ties and the supplying of information obtained through this
surveillance to May. The termination of the seven employees
was the result, in large part, of Schiattone's reports to May.
Schiattone's statement to Wilson was neither a mere opinion
nor an educated guess. It was an admission that the layoffs
were discriminatorily motivated.For the reasons cited, I find that the allegation containedin subparagraph 9(a) is meritorious and that the layoff of 14
July was discriminatory in nature and violative of Section
8(a)(3) and (1) of the Act.Paragraph 9(c) of the complaint alleges that on 7 OctoberRespondent reduced the wages of Ross Dean because of his
union activities. Record evidence indicates that Dean was
hired as crew leader in May and received crew leader's
wages when hired. When he was removed as crew leader 4
days later he was told by May that he was too nice a guy
to be a crew leader but would continue to receive crew lead-
er's wages because he ``was worth it.''I credit Dean's description of these events because al-though May appeared as a witness for Respondent and testi-
fied concerning various matters, he was never examined onthis subject. From the failure of Respondent to examine May
regarding his agreement to permit Dean to continue to re-
ceive crew leader's wages, I draw the adverse inference that
if May were, in fact, examined on the subject, he would have
supported Dean's credited testimony rather than Respond-
ent's position.65Dean continued to receive crew leader's wages from Mayuntil 7 October without question or interruption. On the
morning of 7 October, McInerny appeared in the Respond-
ent's parking lot distributing to Respondent's employees but-
tons, badges, and other materials bearing the Steelworkers'
logo. Dean accepted certain materials and immediately
pinned union buttons to his coat and vest and applied union
stickers to the sides of his welding hood thereby indicating
to management that his loyalty was still with the Union.On the afternoon of 7 October, the very first day that theUnion's campaign was brought into the open, and Dean
began wearing the union buttons and stickers, Cummings
called Dean to his office and announced that he would be
receiving a reduction in wages because he was no longer a 174DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
66International Hat Co., 281 NLRB 336 (1986).67Reno Hilton, 282 NLRB 819 (1987).68Sav-On Drugs, Inc., 258 NLRB 1420 (1981); Clark Manor Nursing HomeCorp., 254 NLRB 455 (1981).crew leader and was working days. When Dean attempted toexplain that May had agreed, the previous spring, to let him
keep crew leader's wages, Cummings rejected Dean's plea
and insisted on the reduction of wages on grounds that more
senior employees than Dean were receiving a lesser wage;
that they were complaining ahout Dean receiving the higher
wage; and that it was not fair to them.Though, as noted, May was not called to testify on thematter, Cummings was called. His testimony, however, was
unconvincing. His explanation that he was unaware that
Dean was receiving crew leader's wages until it was brought
to his attention by an employee whose identity he could not
recall is rejected. It is rejected, not only because it was un-
supported by the testimony of any alleged complaining rank-
and-file employees, whose name Cummings conveniently
forgot, but because when Dean explained to Cummings that
May had agreed to permit him to keep the crew leader's sal-
ary, Cummings ignored Dean's explanation. Thus, Cummings
would have us believe that on the basis of a complaint from
a rank-and-file employee he took away from Dean a wage
increase or differential granted to him by May, Cummings
own boss, without bothering to check out Dean's expla-
nation.To sum up, I reject Respondent's defense to the allegationcontained in paragraph 9(c) because Dean's explanation as to
why he continued to receive crew leader's wages is credible;
May was never called to testify and deny Dean's expla-
nation; no complaining rank-and-file employee was either
identified or called to support Cummings' testimony; and
Cummings' action in taking away Dean's crew leader's
wages granted to him by May without first checking with
May is an unlikely scenario.Rather than accepting Respondent's explanation of the rea-son for Dean's wage reduction, I find the following to be the
more likely answer: Dean was permitted in the spring to
keep his crew leader's pay differential because as May told
him, he was worth it. Terminated on 14 July, he was later
reinstated at the same rate. When on 7 October, McInerny
showed up in the parking lot distributing union buttons and
stickers and Dean overtly showed his continued support for
the Union by wearing the union buttons and stickers, Re-
spondent reacted. Since there was already a complaint out-
standing concerning the 14 July termination of Dean and the
other union adherents, it must have been clear that a similar
act at this time, would not be judicious. Respondent, there-
fore, settled for reducing Dean's pay. There being no other
credible explanation for the timing of this event, I find that
Respondent reduced Dean's wages on the afternoon of 7
0ctober because of his overtly expressed prounion sym-
pathies earlier that day and before, and that the reduction,
being discriminatorily motivated, was in violation of Section
8(a)(3) and (1).66Paragraph 9(d) of the complaint alleges that on 9 October,Respondent, by its agent, Paul Van Dorn suspended its em-
ployee Ross Dean. This allegation refers quite clearly to the
carbon dioxide incident more fully particularized in the fac-
tual section of this decision. Most of the facts concerning the
incident are not in dispute. It was admitted by Dean that, on
the day in question, he failed to properly store a carbon diox-
ide cylinder. He also admitted that there had issued, 2 weeksearlier, a memorandum which stated that employees failingto properly store carbon dioxide cylinders would be dis-
ciplined. According to Dean, the memorandum stated that for
the first offense there would be a warning; for the second of-
fense there would be suspension; and for the third offense
there would be discharge. According to Van Dorn, however,
there were rules posted concerning the proper handling of
carbon dioxide cylinders and that the memorandum on the
subject provided for a 3-day suspension for the first viola-
tion.There is no question that on 9 October Dean improperlystored the carbon dioxide cylinder and that this was appar-
ently his first violation since the publication and posting of
the memorandum on the subject. The question is whether the
3-day suspension which Cummings ordered for Dean was
discriminatorily motivated or was in accordance with stand-
ard company procedures.Respondent's animosity toward Dean because of his unionactivities has already been established. However, if Dean was
disciplined by a fair application of a nondiscriminatory rule,
in the same manner that other employees were disciplined
under similar circumstances, there would be no violation.
Dean testified that since this was his first offense, he should
only have received a warning just as had two other first of-
fenders. Respondent takes the position that Dean's suspen-
sion for his first offense was justified since the memorandum
so providedDuring the hearing Van Dorn testified that copies of thememorandum concerning the proper storage of cylinders
were still available and that Cummings should be in posses-
sion of such copies. General Counsel then asked that Re-
spondent produce copies of the memorandum. Respondent's
counsel promised to ``look into it.''The memorandum in question was never produced. It wasavailable, in the control of Respondent and could have been
produced if Respondent chose to produce it. Since Respond-
ent chose not to produce the document, I must draw the in-
ference that it would not have helped Respondent's case to
do so.67Rather, production of the document would mostprobably support Dean's testimony to the effect that it pro-
vided for a warning for a first offense. Since Dean was given
a suspension for his first offense, instead of a warning as
prescribed by Respondent's own rules, I find that his treat-
ment was disparate.68In light of Respondent's history of dis-crimination against Dean, I find his suspension
discriminatorily motivated and in violation of Section 8(a)(3)
and (1) of the Act.Paragraph 9(e) of the complaint alleges that on 27 Octoberand again on 3 November Respondent again suspended Dean
because of his union activities. These two incidents must be
considered in the context of Respondent's demonstrated an-
tipathy toward Dean, based on his prounion proclivities and
the pattern of discrimination already established.With regard to the 27 October suspension, I credit Deanthat Van Dorn, during the week of 2 October offered him
and certain other employees an option of working a particu-
lar weekday or on the weekend; that Dean chose to work the
weekday; and that he did not feel obligated to work the
weekend of 25-26 October. Though Van Dorn testified on 175BAY METAL CABINETS69Since I have found Van Dorn to be a supervisor and since he testifiedon behalf of Respondent but did not do so with regard to this incident, I draw
the adverse inference that had he done so, his testimony would not have sup-
ported the Respondent. Structural Finishing, supra.70Curtin Matheson Scientific, 228 NLRB 996 (1977).71Structural Finishing, supra.other matters, he did not testify with regard to Dean's expla-nation as to why he did not work on the weekend in ques-
tion. Since Dean's testimony remains uncontradicted, I credit
him.69In light of the pattern of discrimination against Dean,I find his suspension for not working on 25±26 October
discriminatorily motivated and in violation of Section 8(a)(3)
and (1) of the Act.With regard to the 3 November suspension, I credit Dean'stestimony that he received a flash burn on Friday, 31 Octo-
ber; advised his supervisors; received treatment for the burn
at a clinic both on 31 October and 1 November; and supplied
his supervisor with a doctor's excuse. Similarly, I credit
Dean's testimony that when he asked Van Dorn why
Cummings wanted to see him Van Dorn replied, ``Well, he's
lookin' for a reason to can ya.'' Since Van Dorn was in a
position to know and did not deny making the statement, I
find his statement evidence of discriminatory motivation fit-
ting neatly within the pattern of prior actions taken by Re-
spondent against Dean.I do not believe that Respondent would have suspendedand threatened with discharge a nonunion rank-and-file em-
ployee who received an on-the-job injury and provided a le-
gitimate excuse for his absence. Respondent offered no ex-
cuse or explanation for its inexplicably unjustified disciplin-
ing of Dean for his legitimate absence. I conclude, therefore,
that it was part of its discriminatorily motivated harassment
of him because of his union activities.70Indeed, but for thereceipt, by Respondent, of a copy of the newly filed chargeon 5 November, while Dean was still on suspension,
Cummings might well have gone through with his threat to
discharge Dean. I find that, by suspending Dean on 3 No-
vember, for discriminatory reasons, Respondent violated Sec-
tion 8(a)(3) and (1) of the Act.Paragraph 9(f) of the complaint alleges that on 1 Decem-ber Respondent discharged Curtis Sauvage because of his
union activities. The record reflects that Sauvage was hired
12 July but did not get involved with the union campaign
until much later. His involvement and the first clear indica-
tion of the Company's knowledge of his involvement is re-
flected in the late October incident during which Baldauf told
Sauvage that he should not be wearing the eyeglass holder
with the Steelworkers logo and Sauvage replied that he
would wear it until the Company adopted a dress code for-
bidding it. Baldauf's statement that Sauvage should not be
wearing the union logo reflects his concern over Sauvage's
prounion position, and Sauvage's insistence that he would
continue to wear it despite Baldauf's admonition must have
increased the latter's displeasure.Similarly, when Fred May, in November told Sauvage thathe should not be wearing a union badge and that the employ-
ees should not be going with the Union because it was going
to cost everybody his job, this clearly reflected animosity on
the part of management toward prounion employees and to-
ward Sauvage in particular. Clearly, in the eyes of manage-
ment, Sauvage had placed himself in the enemy camp.On 5 November, the Union filed the charge in Case 7±CA±26359. This charge included an allegation that Respond-ent ``suspended and/or terminated'' seven named employees``in retaliation for organizing activities in behalf of the
United Steelworkers of America.'' Sauvage's name was
among those listed on the charge. Thus, here was additional
evidence which made clear to Respondent that Sauvage was
still allied with the Union against the Company.Surely, management must have been fully aware thatSauvage was prounion from the fact that he wore the Steel-
worker's symbols and his name appeared on the charge in
Case 7±CA±26359 filed by the Union. Nevertheless, Baldauf
asked Sauvage point blank how he would vote in the rep-
resentation election. Sauvage left no doubt when he referred
to his not receiving a wage increase for a year and asked,
``How do you think I would vote?'' Thus, he placed himself
squarely on the side of the Union.When Basil asked Schiattone to make a list of employeeswearing union buttons, Schiattone complied. This list would
have included the names of Sauvage and Dean, and I cannot
believe it was being composed for the innocuous reasons
supplied to Schiattone by Basil. Indeed, this was a hit list as
subsequent events would prove.Regarding the incidents which occasioned his discharge,Sauvage testified credibly concerning both. First, he accu-
rately explained the procedure necessary to obtain permission
to take off weekends, then convincingly testified as to how
he correctly followed that procedure. Rolfe did not testify in
contradiction. An adverse inference is therefore drawn.71Secondly, Sauvage credibly testified concerning the cir-
cumstances surrounding the evening of 28-29 November. He
truthfully described how he spent his work hours that
evening loading and boxing rather than painting; how the
cabinets and parts to be painted were unsatisfactory; how
Rolfe, the crew leader, required cabinets from both the first
and second shift to be resanded and repainted; how Rolfe de-
cided that painting with Duratex should be discontinued; and
how Rolfe made the decision to switch to black paint rather
than continuing to use the Duratex.The record reflects that Sauvage did no painting theevening of 28-29 November and was therefore not guilty of
poor worhmanship. It also reflects that he was never put in
charge of the operation and should not be blamed for failure
to properly supervise those who were doing the painting. De-
spite these facts, Baldauf testified that, after investigation,
Sauvage was discharged for the fiasco that occurred that
evening because he was head painter on the night shift and,
as such, should have made sure that the painting was done
correctly. Since Rolfe was the crew leader on the night in
question and Sauvage was the one person who neither paint-
ed nor mixed the paint, Sauvage was the only employee on
the second-shift paint line who was totally innocent of
wrongdoing or negligence. Therefore, Baldauf's termination
of Sauvage on the grounds that the problem was his fault is
obviously a pretext.When Cummings called Sauvage to his office to tell himthat he was being terminated because of the problems on the
job caused by the Duratex, Sauvage explained precisely what
had occurred, pleading total innocence. Cummings, however,
was not interested in what Sauvage had to say since
Sauvage's responsibility or lack thereof for the Duratex fi-
asco was not of primary importance to Cummings. He there- 176DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
72Hebert Pattern Shop, 285 NLRB 555 (1987).73Prototype Plastics, 284 NLRB 711 (1987); Selox, Inc., 222 NLRB 497(1976).74Structural Finishing, supra.75Five night-shift and two day-shift employees.fore ignored Sauvage's defensive explanation and changedthe subject by complaining that Sauvage had not reported for
work Saturday night 29/30 November. When Sauvage in-
sisted that he had gone through the proper procedure by writ-
ing a request for permission to have that night off and for-
warding it to Cummings through Rolfe, Cummings rejected
Sauvage's explanation out of hand. He did not bother to
check with Rolfe but simply told Sauvage that he was a
lousy worker and fired him.When, a few days after Sauvage's termination, Rolfe re-minded Cummings that he, not Sauvage, had been the crew
leader the night of the Duratex problem, Cummings,
unperturbed, simply stated that they did not have to worry
about it anymore because Sauvage was gone. Cummings'
callous remark indicates to me that Sauvage's being to blame
or not to blame for the Duratex problem had nothing to do
with Cummings' decision to fire him. For, indeed, if Rolfe's
confession that he had been in charge the night of the
Duratex incident and that Sauvage was not to blame for it
were a revelation to Cummings, and if Cummings bore no
malice toward Sauvage, he would have reacted quite dif-
ferently. His subsequent remark, ``teach them for fucking
with the union,'' convinces me that Sauvage was discharged
because of his union activity and that the Duratex incident
was a convenient pretext utilized for the purpose of ridding
Respondent of one more union sympathizer. Sauvage's dis-
charge was, I find, discrimatorily motivated and violative of
Section 8(a)(3) and (1) of the Act.72Cummings' testimony to the effect that he fired Sauvagebecause he was not doing his job; the quantity and quality
of his work was unsatisfactory; his attendance was bad; his
attitude was bad; he did not seem to want to take direction;
and he had his own idea of what he should do and when he
should do it, is rejected in light of the fact that the record
is devoid of any evidence that Cummings or any other mem-
ber of management ever brought any of these alleged prob-
lems to Sauvage's attention or warned him of these short-
comings prior to his discharge.73If Sauvage's personnel filecontains evidence indicating management's dissatisfaction
with Sauvage's work performance, it was not produced at
trial. I conclude that none exists. Further, although
Cummings testified that he discharged Sauvage only after
consultation with four named crew leaders, none of them
were called to testify in corrobation of Cummings' testi-
mony. I find consequently, that if called, they would not
have supported his testimony, and that the reasons proffered
by Cummings for Sauvage's discharge are without founda-
tion.74Paragraph l0(a), (b), and (c) of the complaint alleges thaton or about 15 December Respondent laid off its second
shift, consisting of 30 or more employees, in retaliation for
their union organizing activities. The record supports this al-
legation. Thus, it is clear that from its very inception the
union activity of Respondent's night-shift employees was
known to Schiattone and to higher management. Indeed,
early in July, May supplied Schiattone with a list of second-
shift employees whom he identified as union activists and
told Schiattone to keep his eyes and ears open on the secondshift to verify his suspicions as to who was involved andwho was ``instigating the whole thing.'' He asked Schiattone
to identify and add to his list the names of other night-shift
employees who might be involved. Schiattone followed
May's directions, determined that most of the weld shop em-
ployees on the night shift were going to attend the 9 July
union meeting and reported his findings to May. As it turned
out, seven night-shift employees actually attended the meet-
ing and these seven formed the organizational core of the
employees who distributed union cards to other employees
on their shift.Shortly after the 9 July meeting Schiattone began makingthreats of plant closure to those night-shift employees whom
he knew to be involved and specifically told Jennings that
if management found out about the union activity it would
move everything out and go to Birch Run Welding. Eventu-
ally, this turned out to be no empty threat. Similarly, in his
conversation with Wagener, Shiattone prophesied that getting
the Union in would do them no good because Baldauf did
not need the shop; that he could close it right down and it
would not hurt him at all; and that the employees at Birch
Run had tried to form a union there and had either been laid
off or fired because of it. Thus, the threat to close down is
clear and the reasons manifestÐthat Baldauf did not need
Bay Metal Cabinets because he could easily move the work
to Birch Run Welding, a nonunion shop where he had beaten
the Union once by getting rid of union supporters. Ultimately
the scenario described by Schiattone was played out by Re-
spondent. In light of Schiattone's role in Respondent's
antiunion campaign; his threats against employees; his gath-
ering of information concerning their union activity and his
passing on of this information to upper management; and his
various conversations with BMC management and with Dean
Johnson, I conclude that Schiattone's statements that the
work would be moved to Birch Run Welding were not mere-
ly opinion, as Schiattone testified, but were, rather, a clear
and accurate indication of management's intention.The precursor to the eventual termination of the night shiftin December occurred in July when seven members of the
night shift were terminated for union activity. For whatever
reason, Harold Johnson of Birch Run Welding was present
at the offices of BMC the day the seven night-shift prounion
employees were fired. Despite the termination of these em-
ployees whom management considered to be the backbone of
union activity, this activity continued and Schiattone felt
obliged to again warn the night shift, this time through Kelly,
that if the organizational drive went too far the company
would move the work out to Birch Run Welding.When, on 5 September, the complaint in Case 7±CA±26062 issued alleging the discriminatory discharge/layoff of
the seven employees,75Respondent offered to hire them allback, but only to the day shift. Although Respondent, in the
meantime, had hired replacements for some or all of the
seven discriminatees and put them to work on the night shift,
the record offers no explanation as to why the discriminatees
were offered day-shift jobs rather than the night-shift jobs
which they held at the time of their layoff.Counsel for the General Counsel, in her brief, suggeststhat the discriminatees were transferred to the day shift in
order to keep them better under surveillance and to curtail 177BAY METAL CABINETS76Compare the modus operandi in Birch Run Welding, supra, which alsoinvolved one Fred May and one Harold Baldauf.77The results of the 13 January representation election indicate that Re-spondent's tactics might well have succeeded but for the filing of the instant
charges. The tally of ballots reflects that only 9 day-shift employees voted for
union representation while 25 voted against representation.further union activity on their part. There being no alter-native theory offered, or apparent from the context of the
case, I find the suggestion easy to accept and I do so.Despite the transfer of the union ringleaders to the dayshift, however, the replacements hired to take the place of
the discriminatees on the night shift continued the organiza-
tional activity begun by the discriminatees. Following the 7
October appearance of McInerny in Respondent's parking
lot, his distribution of union buttons and stickers, and the
overt resurgence of union activity, Schiattone renewed his
own and Respondent's antiunion campaign. In the process,
Schiattone told Brown, within Shawl's hearing, that if the
Union got in, the Company would close the doors, shut the
place down, sell the whole works to Harold Johnson (Birch
Run Welding), and reopen it as Bay Fabrication. In a similar
vein, Hawes testified that he heard Schiattone say three or
four times that the employees should forget about the Union
coming in because if the Union came in, management would
close the shop, sell it for a dollar, change names along the
line, and reopen with a new crew. This testimony reflects,
in large part, what eventually occurred, i.e., that BMC dis-
continued its operation when it appeared that the Union was
going to succeed in its campaign, and moved the operation
to Birch Run.After the filing of the charge in Case 7±CA±26359 Man-agement Representative Basil requested Schiattone to supply
him with a list of employees wearing prounion insignia.
Schiattone complied to the extent of naming those prounion
employees on the night shift, thus affording Respondent the
information necessary to conclude that the strength of union
support was still among the employees on the night shift.After the Union filed its petition on 17 November and be-fore Thanksgiving, Schiattone took the occasion to warn em-
ployee Daniel Downing that the Ford Bumper racks upon
which the employees had been working, had come from
Birch Run Welding, and if management wished to do so, it
could take the job back there again.To summarize, the record reflects that the organizing cam-paign began in July on the second shift and that management
was aware of this fact and continuously kept that shift of em-
ployees under surveillance because of it. Finally, manage-
ment terminated all of the night-shift employees it suspected
of union activity. Thereafter, when Respondent was forced to
rehire the discriminatorily laid-off employees, it pointedly re-
hired them for the first shift where it could better keep watch
over them. The old night-shift employees not suspected of
engaging in union activities and the night-shift replacement
employees were told on no less than five separate occasions
that if union activity continued, the shop would be closed
down, the doors shut and the work transferred to Birch Run,
to some other employer or back to the same employer after
being renamed and after its employees had been terminated.
True to Schiattone's threat, just about the same time that Re-
spondent was signing a Stipulated Election Agreement, it ter-
minated the entire second shift.Between 3 and 8 December, at least eight night-shift em-ployees were terminated and within a few days Schiattone
was advised by Cummings that the end frames, jigs, and
equipment which the night shift had been using for produc-
tion purposes were being transferred to Birch Run Welding.
Within a day or so Cummings advised Rolfe that there would
be a layoff because there was no work. Cummings gave thisexplanation although at the time Rolfe and other employeeswere working 50 hours per week. Respondent not only laid
off most of the second shift on or about 15 December but
also day-shift employee Robert Hopfinger, one of the seven
original prounion employees terminated on 14 July.Cummings admitted that the object of sending the endframes, jigs, and equipment to Birch Run was to enable Re-
spondent to get rid of its second shift. He admitted also that
in choosing to lay off the second shift, no regard was paid
to seniority, many first-shift employees being younger in se-
niority than the night-shift employees laid off. Baldauf also
admitted that the jigs and parts for the GM end frames were
removed from the Bay Metals Company night shift and sent
to Birch Run for production. The only question left to an-
swer is why the transfer took place.Although the evidence is overwhelming that Respondentthreatened its night-shift employees that if they continued
their union activity, Respondent would close down and send
the work to Birch Run; that the union activity of the threat-
ened employees did, in fact, continue; and that Respondent
did shut down its night shift and did, as threatened, transfer
the work to Birch Run, Respondent belatedly offers, mostly
by intimation, various other explanations for its transfer of
the work to Birch Run.But the action taken by the Respondent immediately fol-lowing the termination of its night shift adequately explains
its reasons for doing so. Thus, a few days after the 15 De-
cember layoff Schiattone advised Downing that he did not
think any of the night-shift employees would be coming
back, and Respondent confirmed Schiattone's statement by
letter of 16 December to its employees wherein it informed
them that the layoff was permanent and suggested that they
seek employment elsewhere.76That Respondent chose to lay-off its experienced prounion night-shift employees and trans-
fer their work to Birch Run while retaining and hiring just
a few new inexperienced employees to replace them can only
be explained by the fact that it had just the week before exe-
cuted a Stipulated Election Agreement and desired to in-
crease its chances of winning the forthcoming election. On
31 December Respondent completed its antiunion campaign
by sending the Region a list of permanently laid-off employ-
ees pointedly noting that these ``individuals should not be
considered eligible to vote in the election scheduled for Janu-
ary 13.''77I conclude that Respondent permanently laid offits night shift in retaliation for their having engaged in union
organizing activities and to ensure victory in the forthcoming
representation election.Respondent's DefensesRespondent, in its brief, states that the elimination of thesecond shift was due to a variety of reasons, among which
were problems relative to the quantity and quality of the
product, animosity between the first and second shifts, horse-
play, and stealing ``which took place primarily on the second
shift.'' 178DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
78R. Br. p. 12.79The 1986 Michigan Annual Report lists Baldauf as vice president and hisfather as president, both as directors.80Tr. 396.81Tr. 851.82Cummings testified that BRW remained BMC's most important customerthroughout all relevant periods; that in November, 60 to 70 BMC employees
worked on BRW parts while only 15 to 20 worked on parts for other cus-
tomers.Quantity of ProductionBaldauf testified that the company lost a number of long-standing customers in 1986 and by December had completed
a number of major work orders. He stated that the same level
of manpower was therefore no longer needed since the Com-
pany did not have the orders to justify such a large crew.
Cummings testified that the company lost money on the pro-
duction of GM end frames because employees on the second
shift could not make production and for this reason, produc-
tion ceased on this item in December. This was the job, how-
ever, which was transferred to Birch Run Welding following
the threats to do so if employees persisted in their union ac-
tivity.Thus, it would seem that Respondent relies exclusively onthe testimony of Baldauf and Cummings to support its posi-
tion that one of the reasons it laid off the night shift had to
do with ``quantity of product.''78Apparently, by ``quantityof product,'' Respondent is referring to both its loss of cus-
tomers and orders and the failure of the company to timely
fill the orders of customers retained.But Baldauf's testimony was not at all convincing. Attimes his memory seemed poor, at other times selective. I am
certain he was stonewalling during General Counsel's exam-
ination. Thus, Baldauf testified that he was responsible for
putting in the paint line in August 1983 and that this was
the start of the corporation, BMC, of which he was one of
the incorporators and owners. The paint line, Baldauf stated,
was set up to paint parts for its customers and he was active
in dealing with these customers in trying to get their ap-
proval. When asked who these customers were, however,
Baldauf could not remember. Although it is quite conceiv-
able that Baldauf could honestly have forgotten the names of
customers with whom he dealt 4 years previously, at the time
of his company's incorporation, I cannot believe his testi-
mony when he said that he did not know if, at the time of
the hearing, his father was an officer in the corporation,79and did not know if there had been any changes in the offi-
cers of the corporation since its incorporation. Though
Baldauf could not identify his father as the president of Re-
spondent, he had no trouble identifying one of Respondent's
customers, the Allen Group, as a company run by Henry
Kissenger's brother.Other questions which Baldauf had difficulty fielding con-cerned Kerkau Manufacturing Company, a machine shop lo-
cated in the same building as BMC, and owned by Baldauf's
father. Baldauf testified, concerning Kerkau, that he did not
know how to pronounce its name, did not know who its offi-
cers were and did not know if Kerkau employees sometimes
worked for BMC or vice versa though, he conceded, it might
be a possibility. Baldauf explained that he did not know
about transfers of employees between the companies because
he did not get involved in the day-to-day supervision. Else-
where, however, he described the operation quite adequately
and stated that he manages Kerkau more than Fred May, its
plant manager. After first stating that he did not know who
Kerkau's officers were, Baldauf then surmised that he, him-
self, might be one. He then reached into his pocket, drew a
business card from it and announced whimsically that he wasvice president. At one point in his testimony80Baldauf statedemphatically that neither he nor any member of his family,
other than his father, held an ownership interest in Kerkau.
Later, when asked the same question, he stated he might, in-
deed, have an ownership interest in Kerkau but did not
know.81After having witnessed Baldauf's demeanor while he testi-fied and after having analyzed his testimony in its totality,
I am forced to conclude that he testified in such a way as
to divulge as little information as possible to the General
Counsel; that, at times, he refused to take the proceedings se-
riously; and that when he did attempt to answer questions
put to him by General Counsel, in a serious, responsible
way, he did so in a manner inclined to benefit Respondent's
case rather than to aid the finder of fact discover the truth.Baldauf testified that the Allen Group accounted for 30-35 percent of BMC's business in 1985 but that in 1986 the
percentage ``tapered off.'' Similarly, he testified that BMChad orders to spot weld and paint cabinets for Coats Diag-
nostic that accounted for 15 percent of its business in 1986
but that this work was completed in 1986 and the order not
renewed. The records, he stated, also show that BMC, toward
the end of December, completed an order for Dana Corpora-
tion for 500 cabinets.However, even if I were to credit Baldauf which, as noted,I am reluctant to do, the loss of two customers and the com-
pletion of an order does not necessarily warrant the conclu-
sion that orders have decreased. Indeed, orders from cus-
tomers retained may well have increased sufficiently to offset
the loss of the Allen Group and Coats Diagnostic accounts.
Baldauf did not address this possibility in his testimony.
Moreover, were there no new accounts; new found cus-
tomers? Baldauf did not testify one way or the other con-
cerning this matter.Contrary to the position taken in Respondent's brief thatone reason why the night shift was terminated was because
of the loss of orders from the Allen Group and from Coats
Diagnostic, Baldauf testified that between June and Decem-
ber 1986 BMC did not have just 1 major customer but 20.
General Mobtors was both a direct and an indirect customer
through other customers such as Dana Corporation, Birch
Run Welding82and Saginaw Engineering and Control. BMCalso did work directly for Dana Corporation, Fisher, H. Wil-
son Company, Adelman, Huron Casting, Buick, and quite a
few others. It continued to receive orders from and to per-
form work for same or all of these companies long after the
termination of the night shift, right up to the time of the
hearing.Baldauf testified that whenever a sale is made to a cus-tomer, the sale is documented with a contract or purchase
order number and a record of each business transaction is
filed. But none of this available documentation was offered
to support Baldauf's naked assertion that the layoff of the
night shift was due, in part, to a diminished number of or-
ders. If the available documentation would have supported
Baldauf's testimony, I am certain it would have been offered 179BAY METAL CABINETS83Reno Hilton, supra.84Night-shift employee William Trask testified that he was specifically toldby Schiattone that the night shift's production was satisfactory and that he,
Trask, had heard no complaints about the night shift's production.85Reno Hilton, supra.86A similar conclusion is reached and adverse inference drawn with regardto Cummings' testimony concerning the failure of the second shift to meet
production of axle racks.into evidence. Since it was not, I must conclude that the doc-umentation did not support Respondent's position.83I there-fore draw the adverse inference that the documentation
which was exclusively within the control of Respondent, if
analyzed, would indicate that the total number of sales made
and orders filled by BMC for its customers would not have
warranted termination of the night shift.Another consideration: If the decrease in sales and ordersresulted in less need for manpower on the night shift, why
did Respondent hire Bradley Bleshenski on 15 December to
work up to 60 hours per week, the same day it laid off the
entire night shift.Cummings testified that the Company lost money on theproduction of GM end frames because employees on the sec-
ond shift could not make production and that for this reason
production ceased on this item in December. However,
Cummings' testimony on this subject, like Baldauf's was un-
supported by the testimony of any other witness84or by doc-umentary evidence. There is no doubt that BMC had a con-
tract with BRW to produce end frames for General Motors
and that BMC ceased its production of the end frames in De-
cember and transferred production of this item to BRW. The
only question is why they did it; whether it was to under-
mine the union activity of the night shift and weaken the
prounion vote in the upcoming presentation election as
charged in the complaint, or to solve a production problem
due to the inability of the night shift to meet production re-
quirements.The record indicates that production figures were kept onevery employee both on the night shift and the day shift. It
would have been a simple matter for Respondent, during the
hearing, to offer these records into evidence to support the
testimony offered on the subject by Cummings. It did not do
so. I conclude, that if the production records, if analyzed,
would indicate that the night-shift employees were far less
productive than the day-shift employees, Respondent would
have placed these corroborative documents in the record in
order to support its position that it terminated the night shift
because employees could not make production. Since it did
not do so, I shall draw the adverse inference85that the pro-duction records, if offered into evidence, would show that the
night-shift employees did make production and that the trans-
fer of the GM end frames job to BRW was based on some
other consideration.86Finally, with regard to the lack of sales and orders asbeing the reason for the termination of the night shift, the
record is clear that at the time of the termination the night-
shift employees were working 50-60 hours per week. This is
not evidence of a ``tapering off'' of available work. Since I
have inferred, from the failure of Respondent to offer indi-
vidual production records into evidence, that night-shift pro-
duction per employee was satisfactory, the necessity for
those employees to work 50-60 hours must have been due
to understaffing. There must have been more work availablethan could be done by the existing crew and Respondentshould have been hiring rather than terminating employees.
So the termination must have been motivated by consider-
ations other than lack of production. Moreover, the decision
to move the entire GM end frame production, jigs, tools, and
equipment to BRW the very next day after the termination
of the night shift proves the availability of production re-
quirements. Indeed, at the time of the hearing, June 1987,
BRW was still producing end frames for General Motors.Quality of ProductionRespondent offered the testimony of a number of manage-ment witnesses to the effect that the night-shift employees
were terminated because they produced a poor quality prod-
uct and that a large percentage of its production was rejected
by Respondent's customers thus costing Respondent a great
deal of money.I reject this defense, however, because Respondent offeredno documentary evidence to prove the alleged losses actually
occurred. No contracts, bills of lading, letters of complaint,
or similar proof was placed in the record. If, in fact, the
quality of production was as poor as Respondent's witnesses
testified, no production records were offered to show that the
quality of the product produced by the second shift was any
worse than that produced by the first shift. Finally, there is
no evidence that management ever brought to the attention
of Schiattone or any second-shift rank-and-file employees itsgeneral displeasure with the quality of their workmanship as
opposed to that of the day-shift employees, prior to the mass
firing which took place in December. For these reasons, I re-
ject this defense.Animosity Between the First and Second ShiftsRespondent contends that a third reason for the eliminationof the second shift was the existence of animosity between
the first and second shift. With regard to this defense
Baldauf testified that the alleged animosity first manifested
itself in early July when employees, at shift change, would
holler and shout at each other. He stated that this animosity
resulted in a loss of production.I find no support for Respondent's defense that it fired thesecond-shift employees because of the existence of animosity
between them and the first-shift employees. Baldauf gave no
particular examples where animosity between the shifts
manifested itself in any serious confrontations and no other
witnesses were called to support his testimony. Moreover,
Respondent's charge that the alleged animosity gave rise to
a loss in production was not supported by documentation.
Consequently, I reject this defense.Horseplay, Liquor, and DrugsRespondent, in its brief, offered horseplay as the fourthreason for termination of the second shift. At the hearing,
witnesses described various practical jokes being played by
certain employees at the expense of fellow employees. How-
ever, these incidents were not reported to upper management
at the time; were engaged in during the first shift as often
as on the second shift; were witnessed by crew leaders who
at times engaged in such activities themselves; and did not 180DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
87Prototype Plastics, supra; Selox, Inc., supra.88Wright Line, 251 NLRB 1083 (1980), enfd. as modified 662 F.2d 899 (lstCir. 1981).result in reprimand, discipline, or punishment of any kind.87I find no connection between the pranks described and thetermination of the night shift.Witnesses testified to the occasional tossing around ofsmall objects among employees. But this practice also oc-
curred on both shifts and when one employee complained to
Schiattone about it, he was told to forget about it.The one witness who testified concerning the water fight,of which Respondent complained, was a crew leader who
freely admitted participating in it himself. The snowball fight
of which Respondent also complained, the record indicates,
was a single incident in which some 30 day- and night-shift
employees and supervisors engaged on their own time after
punching out.Witnesses who testified concerning the drinking of alcoholon the night shift included a crew leader who described how
6 months prior to the termination of the night shift, he wit-
nessed several employees drinking each night over a period
of several weeks. He admitted, however, that he never re-
ported the practice to higher management and no one re-
ceived any reprimands, discipline, or punishment. Other em-
ployees testified to having seen this same crew leader, him-
self, drinking beer on the job.Cummings testified that ever since he was first employedby Respondent in August, he found beer cans in great num-
bers all around the plant, in the bathrooms, and in the park-
ing lots. He did not testify that the drinking of beer was lim-
ited to night-shift employees but stated only that he did not
know who the beer drinkers were. No attempt was made to
stop the practice until after the resurgence of the union orga-
nizing campaign, after which the entire night shift was laid
off, ostensibly because a single beer can was found.As to the use of drugs, one crew leader testified that backin June he noted that several night-shift employees would
leave their work stations and slip out to the parking lot to
smoke marijuana. He did not, however, report these incidents
so that management remained unaware and the use of drugs
on these occasions could not have been a consideration in
management's decision to terminate the night shift. Interest-
ingly, however, three employees were terminated in October
or November when it was discovered that they were using
drugs, but these employees were day-shift employees.In summary, the testimony concerning horseplay and theuse of alcohol and drugs convinces me that the termination
of the night shift had nothing to do with these matters.ThieveryThe fifth and final reason which the Respondent gave forthe termination of the second shift was thievery. It is patently
clear from the record that there was, indeed, some thievery
at the plant involving thefts from both the Company and
from the employees. There was, in fact, the theft of a cabinet
by employees on the night shift in August or September
which was never reported to management prior to the termi-
nation of the night shift the following December. On the
other hand, there was the theft in September of a grinder
which did come to the attention of management and which
did result in the decision by management that second-shift
employees could no longer park in the rear parking lot but
would henceforth have to park in the front lot. Obviouslymanagement suspected the second shift of the theft and wasconcerned about it. Just as obvious was the fact that manage-
ment was not nearly as concerned about employees stealing
from each other since nothing was ever done when employ-
ees stole from each other even when the fact was reported
to management.I conclude, based on the testimony of all witnesses testify-ing on the matter, that there was thievery at the plant and
that Respondent suspected night-shift employees of the theft.
Management did not know for a fact, however, that the thefts
were perpetrated by second-shift employees or, if so, by
which of them. I am convinced, however, that since the last
theft that came to the attention of management occurred
months before the termination of the second shift, that the
thefts had nothing to do with the termination of the second
shift.SummaryIn summation, I find that Respondent's explanation, thefive reasons it gives for terminating the second shift in De-cember 1986, is unsupported by the evidence. Rather, I find
that Respondent threatened the prounion night-shift employ-
ees that unless they abandoned their organizing efforts man-
agement would close Bay Metal Cabinets, terminate its em-
ployees, and move the work to Birch Run Welding. Further,
I find that the prounion night-shift employees continued their
union activities and that Respondent, true to its warning, im-
plemented the very program it threatened. It closed down the
night shift, terminated those employees, and sent the work to
Birch Run Welding. I find that by doing so, Respondent vio-
lated Section 8(a)(1) and (3) of the Act.The General Counsel has made a strong prima facie show-ing that the dischargees' union activities were the motivating
factor in Respondent's decision to discharge them. For rea-
sons set forth supra, I find that Respondent has failed to
show that they would have been discharged even in the ab-
sence of their union activity. Accordingly, I conclude that
Respondent discharged or permanently laid off the employ-
ees alleged as discriminatees in the complaint because of
their union activities, in violation of Section 8(a)(1) and (3)
of the Act.88Case 7±RC±18231ObjectionsIn the Regional Director's Report on Objections and De-terminative Challenged Ballots which issued 9 March 1987,
it was accurately determined that the issues raised by the ob-
jections were identical to those raised by the allegations de-
scribed in paragraph 10 of the second amended consolidated
complaint. Having found that the allegations contained in
paragraph 10 are meritorious, I find that the objections filed
in Case 7±RC±18231 are likewise meritorious.ChallengesIn the same document the Regional Director made the fol-lowing determination: 181BAY METAL CABINETS89Spray Sales & Sierra Rollers, 225 NLRB 1089 (1976).90Ibid.91Ibid.Inasmuch as the charges filed in Cases 7±CA±26062,7±CA±26359, and 7±CA±26573 allege that many of the
challenged voters were unlawfully terminated and the
permanent layoffs of employees on the second shift
were discriminatorily motivated, and it having been
concluded that reasonable cause exists upon which to
issue a Second Amended Consolidated Complaint in
such regard, the undersigned concludes that many of
the eligibility issues herein are affected by the outcame
of the unfair labor practice allegations described above
in paragraphs 8 through 10 of the Second Amended
Consolidated Complaint, and that the eligibility issues
should therefore be heard and considered simulta-
neously by an Administrative Law Judge of the Board.Consequently, in accordance with the Regional Director'sdetermination, based on the Findings of Fact, supra, I make
the following recommendations with regard to eligibility:Paul Van DornVan Dorn was challenged by the Petitioner on the groundsthat he is a statutory supervisor. The Employer contends that
Van Dorn is not a supervisor and is eligible to vote. I have
found Van Dorn to be a supervisor within the meaning of
the Act. He is therefore not eligible to vote.Edward SchiattoneEdward Schiattone was challenged by the Petitioner andthe Employer. The Petitioner contends that he is ineligible
because he is a statutory supervisor. The Employer contends
that he is not a supervisor but that he is ineligible because
on 15 December 1986, he was permanently laid off. Inas-
much as I have found Schiattone to be a supervisor within
the meaning of the Act, I also find him not eligible to vote.Curtis SauvageCurtis Sauvage was challenged by the Employer becausehe was discharged on 28 November 1986. The petitioner
contends that he was unlawfully discharged and is currently
named as a discriminatee in subparagraph 9(f) of the second
amended consolidated complaint. Inasmuch as I have found
that Sauvage was terminated because of his union activity in
violation of Section 8(a)(1) and (3) of the Act, I also find
that he is eligible to vote. Accordingly, I shall recommendthat the challenge to his ballot be overruled.Kenneth TraskKenneth Trask was challenged by the Board because hisname was not on the voter eligibility list. The Petitioner con-
tends that he is eligible because he is named as a
discriminatee in subparagraph 9(a) of the second amended
consolidated complaint. The Employer contends that he is in-
eligible because he was permanently laid off on 20 October
1986.The record supports Petitioner's contention that KennethTrask is named as a discriminatee in subparagraph 9(a) of
the second amended consolidated complaint which alleges
his discriminatory discharge on 14 July 1986. However, the
record also indicates that he was recalled in September to the
day-shift job from which he had been discharged. While
there is nothing in the record to support the Employer's con-
tention that Kenneth Trask was permanently laid off on 20
October, there is documentation indicating that he was per-
manently laid off 1 November 1986 and that his name did
not thereafter appear on the eligibility list. There being nei-ther allegation nor evidence that Trask's layoff on 1 Novem-ber was discriminatorily motivated, I find him not eligible to
vote in the election and consequently shall recommend that
the challenge to his ballot be sustained.89Ross DeanRoss Dean was challenged by the Board because his namewas not on the voter eligibility list. The Employer challenged
his ballot on the grounds that he was discharged on 26 No-
vember 1986. The Petitioner contends that he is eligible be-
cause he is named as a discriminatee in subparagraph 9(a)
of the second amended consolidated complaint.The record indicates that Dean's last day of work was 17November, the day of the fire at the plant. Although Re-
spondent apparently attempted to contact Dean between 18
and 22 November to have him report to work, Dean never
returned to the plant. He was discharged on 26 November.
Inasmuch as there is no allegation nor evidence to indicate
that his discharge was discriminatorily motivated, I conclude
that Dean was no longer an employee of the Respondent
when he cast his ballot. I shall therefore recommend that the
challenge to his ballot be sustained.90Thomas WilsonThomas Wilson was challenged by the Board because hisname was not on the voter eligibility list. The Petitioner con-
tends that he is eligible to vote but offers no explantion. The
Employer contends that he is ineligible because he was dis-
charged on 25 November 1986.The record indicates that Wilson was terminated 25 No-vember 1986. His name did not appear on the eligibility list.
Though his name appeared in Section l0(c) of the complaint
along with other night-shift employees as one of those
discriminatorily terminated on 15 December, his placement
there appears to be in error. From the record it would appear
that Wilson was terminated for cause on 25 November. I
therefore find him ineligible to vote and recommend that the
challenge to his ballot be sustained.91Darryll or Darrell McMullenDarryll McMullen was challenged by the Board becausehis name was not on the voter eligibility list. The Petitioner
contends he is eligible to vote but offers no explanation. The
Employer contends that he is ineligible because he volun-
tarily quit on 3 December 1986.The record appears to indicate that the Employer, at thehearing, abandoned its position that McMullen voluntarily
quit his job on 3 December 1986. Instead, counsel for Re-
spondent entered into a stipulation to the effect that
McMullen was laid off on 3 December along with a number
of other second-shift employees. Inasmuch as General Coun-
sel has alleged and I have concluded that the second-shift
layoff was discriminatorily motivated, I find that McMullen
is eligible to vote and recommend that the challenge to his
ballot be overruled.Dale Hawes, Dan Downing, Steve Brown, Edward Paine,Terry Shawl, Richard Rolfe, Roger Kelly, Clifford Trumble,
Patrick Draves, Ken Jolin, Jr., Steven Estes, Norman Dean
Jr., and Rick Campbell 182DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
92Deauville Hotel, 259 NLRB 897 (1982); Hit'N Run Food Stores, 231NLRB 660 (1987); Super Tire Stores, 236 NLRB 877 (1978).93Best Motor Lines, 82 NLRB 269 (1949).94See generally Isis Plumbing Co., 138 NLRB 716 (1962).These employees were all challenged by the Employer be-cause they were permanently laid off between 3 and 12 De-
cember. I have found, however, that their layoffs were
discriminatorily motivated and in violation of Section 8(a)(1)
and (3) of the Act. Consequently, I find that they are eligible
to vote and recommend that challenges to their ballots be
overruled.Robert HopfingerRobert Hopfinger was challenged by the Employer be-cause he was permanently laid off on 13 December 1986.
The Petitioner contends that he is eligible to vote but offers
no explanation.I have found that Hopfinger was discriminatorily dis-charged on 14 July. I have found also that when he was re-
called, he was placed on the first shift in order to keep him
under the watchful eye of upper management so that he
could not continue to engage in union activity among the
second-shift employees. When the Employer decided to ter-
minate the second shift to rid itself of its prounion employees
it also got rid of Hopfinger, the last remaining employee of
the core group which it had discharged in July for the same
reason. Under these circumstances and also because
Hopfinger was never reinstated to his proper position on the
night shift following his discriminatory discharge on 14
July,92I find him to be eligible to vote and recommend thatthe challenge to his ballot be overruled.To summarize, it is recommended that the challenges tothe ballots of the following individuals be sustained: Paul
Van Dorn, Edward Schiattone, Kenneth Trask, Ross Dean,
and Thomas Wilson.And it is recommended that the challenges to the follow-ing individuals be overruled:Curtis SauvageRoger Kelly
Darryll McMullenClifford Trumble

Dale HawesPatrick Draves

Dan DowningKen Jolin, Jr.

Steve BrownSteven Estes

Edward PaineNorman Dean, Jr.

Terry ShawlRick Campbell

Richard RolfeRobert Hopfinger
If the Board should agree with my disposition of the chal-lenges, it will find, as I do, that they are no longer sufficient
in number to affect the final results of the election.93I there-fore recommend that the challenged ballots not be counted.
However, inasmuch as I have found the objection to the elec-
tion to be meritorious, I recommend that the election be set
aside and a new election conducted.IV. THEEFFECTOFTHEUNFAIRLABORPRACTICES
ONCOMMERCE
The activities of Respondent set forth above, occurring inconnection with its operation described above, have a close,
intimate, and substantial relationship to trade, traffic, and
commerce among the several States and tend to lead to labor
disputes burdening and obstructing commerce and the free
flow of commerce.V. THEREMEDY
Having found that Respondent has engaged in unfair laborpractices in violation of Section 8(a)(1) and (3), of the Act,
I shall recommend that it be ordered to cease and desist
therefrom and to take appropriate and affirmative action de-
signed to effectuate the policies of the Act. In particular, as
I have found that certain employees were discriminatorily
terminated, I shall recommend that Respondent be required
to offer them full and immediate reinstatement, with backpay
and interest thereon to be computed in the manner prescribed
in F. W. Woolworth Co., 90 NLRB 289 (1950); and New Ho-rizons for the Retarded, 283 NLRB 1173 (1987).94CONCLUSIONSOF
LAW1. Respondent is an employer engaged in commerce withinthe meaning of Section 2(2), (6), and (7) of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. By threatening its employees that organizing a unionwould be futile; threatening its employees with discharge be-
cause of their continued involvement in union organizing
activites; threatening its employees with plant closure if a
union successfully organized its Bay City place of business;
threatening its employees with termination by telling them
that other employees who had engaged in union activities
had been discharged; threatening its employees that it would
cease operations and later reopen under a different name in
the event they selected a collective-bargaining representative,
thereby conveying the impression that support for the Union
or any labor organization would be futile; threatening its em-
ployees by telling them that they should not be wearingbadges bearing union slogans or logos and interrogating them
concerning their wearing of prounion emblems and about
how they would vote in a union repesentation election; and
distributing personnel manuals containing overly broad no-
solicitation and no-distribution rules in order to squelch the
union activities of its employees, Respondent has engaged in
and is engaging in unfair labor practices within the meaning
of Section (a)(l) of the Act.4. By the acts and conduct summarized below, Respondenthas discriminated with respect to the hire, tenure, or other
terms and conditions of employment of its employees in
order to discourage their membership in a labor organization
and thereby has engaged in and is engaging in unfair labor
practices within the meaning of Section 8(a)(3) and (1) of the
Act:(a) Discharging/laying off employees William Trask, Ken-neth Trask, Ross Dean, Robert Jennings, Robert Hopfinger,
Brian Wagener, and Anthony Fuhrman on 14 July 1986;(b) Reducing the wages of employee Ross Dean on 7 Oc-tober 1986;(c) Suspending employee Ross Dean on 9 and 27 Octoberand 3 November 1986;(d) Discharging employee Curtis Sauvage on 1 December1986;(e) Eliminating its second shift and permanently laying offits night-shift employees. 183BAY METAL CABINETS95If no exceptions are filed as provided by Sec. 102.46 of the Board's Rulesand Regulations, the findings, conclusions, and recommended Order shall, as
provided in Sec. 102.48 of the Rules, be adopted by the Board and all objec-
tions to them shall be deemed waived for all purposes.96If this Order is enforced by a judgment of a United States court of ap-peals, the words in the notice reading ``Posted by Order of the National LaborRelations Board'' shall read ``Posted Pursuant to a Judgment of the United
States Court of Appeals Enforcing an Order of the National Labor Relations
Board.''On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended95ORDERThe Respondent, Bay Metal Cabinets, Inc., Bay City,Michigan, its officers, agents, successors, and assigns, shall1. Cease and desist from
(a) Threatening employees that organizing a union wouldbe futile.(b) Threatening employees with discharge because of theircontinued involvement in union organizing activities.(c) Threatening employees with plant closure if a unionshould successfully organize its Bay City place of business.(d) Threatening employees with termination by tellingthem that other employees who had engaged in union activi-
ties had been discharged for doing so.(e) Threatening employees that it would cease operationsand later reopen under a different name in the event they se-
lected a collective-bargaining representative.(f) Threatening employees by telling them that they shouldnot be wearing badges bearing union slogans or logos and
interrogating them concerning their wearing of prounion em-
blems and about how they would vote in a union representa-
tion election.(g) Distributing personnel manuals containing overly broadno-solicitation and no-distribution rules.(h) Discouraging membership in a labor organization bydischarging, laying off or suspending employees; eliminating
shifts; reducing wages of employees; or in any other manner
discriminating against employees with respect to their wages,
hours, or tenure of employment.(i) In any other manner interfering with, restraining, or co-ercing employees in the exercise of their rights guaranteed by
Section 7 of the Act.2. Take the following action designed to effectuate thepolicies of the Act.(a) Offer immediate reinstatement to employees WilliamTrask, Kenneth Trask, Ross Dean, Robert Jennings, Robert
Hopfinger, Anthony Fuhrman, and Brian Wagener to their
former positions of employment or, if such positions no
longer exist, to substantially equivalent positions, without
prejudice to the seniority or other rights or privileges pre-
viously enjoyed, and expunge from its files any reference to
the unlawful discharges of these employees and notify them
in writing that this has been done and that the discharges will
not be used against them in any way.(b) Make William Trask, Kenneth Trask, Ross Dean, Rob-ert Jennings, Robert Hopfinger, Brian Wagener, and Anthony
Fuhrman whole for any loss of pay they may have suffered
as a result of their terminations on 14 July in the manner set
forth in the remedy section of this decision.(c) Make Ross Dean whole for any loss of pay he mayhave suffered as a result of the discriminatory reduction in
wages he suffered beginning 7 October and as a result of the
discriminatory suspensions he suffered on 9 and 27 October
and 3 November 1986, and expunge from its records any ref-
erence to the unlawful actions taken against him and notifyhim in writing that this has been done and that the suspen-sions will not be used against him in any way.(d) Offer Curtis Sauvage immediate and full reinstatementto his former position or, if such position no longer exists,
to a substantially equivalent position without prejudice to his
seniority or other rights and privileges, and make him whole
for any loss of pay he may have suffered as a result of his
termination, in the manner set forth in the remedy section of
this decision and expunge from its personnel files and other
records any reference to the discriminatory action taken
against him and notify him in writing that this has been done
and that his discharge will not be used against him in any
way.(e) Reinstate the second shift and offer to the employeeson the second shift, discriminatorily laid off in December
1986, immediate and full reinstatement to their former posi-
tions or, if such positions no longer exist, to substantially
equivalent positions, without prejudice to their seniority or
other rights and privileges, and make them whole for any
loss of pay they may have suffered as a resut of their termi-
nations, in the manner set forth in the remedy section of this
decision.(f) Preserve and, on request, make available to the Boardor its agents for examination and copying all payroll records,
social security payment records, timecards, personnel records
and reports, and all other records necessary or useful in com-
plying with the terms of this Order.(g) Post at its plant in Bay City, Michigan, copies of theattached notice marked ``Appendix.''96Copies of the notice,on forms provided by the Regional Director for Region 7,
after being signed by the Respondent's authorized representa-
tive, shall be posted by the Respondent immediately upon re-
ceipt and maintained for 60 consecutive days in conspicuous
places including all places where notices to employees are
customarily posted. Reasonable steps shall be taken by the
Respondent to ensure that the notices are not altered, de-
faced, or covered by any other material.(h) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps the Respondent has
taken to comply.ITISFURTHERORDERED
that the election conducted inCase 7±RC±18231 on 13 January 1987, be set aside and that
the Regional Director for Region 7 conduct a second election
at a time he deems appropriate.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us
to post and abide by this notice.Section 7 of the Act gives employees these rights. 184DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
To organizeTo form, join, or assist any union
To bargain collectively through representatives oftheir own choiceTo act together for other mutual aid or protection
To choose not to engage in any of these protectedconcerted activities.In recognition of these rights we notify our employees that:WEWILLNOT
threaten employees that organizing a unionwill be futile.WEWILLNOT
threaten employees with discharge becauseof their continued involvement in union organizing activities.WEWILLNOT
threaten employees with plant closure if aunion should successfully organize our Bay City place ofbusiness.WEWILLNOT
threaten employees with termination by tell-ing them that other employees who had engaged in union ac-
tivities had been discharged for doing so.WEWILLNOT
threaten employees that we will cease oper-ations and later reopen under a different name in the event
they select a collective-bargaining representative.WEWILLNOT
threaten employees by telling them that theyshould not be wearing badges bearing union slogans or
logos.WEWILLNOT
interrogate employees concerning theirwearing prounion emblems or about how they will vote in
a union representation election.WEWILLNOT
distribute personnel manuals containingoverly broad no-solicitation and no-distribution rules.WEWILLNOT
discourage membership in a labor organiza-tion by discharging, laying off, or suspending employees;
eliminating shifts; reducing wages of employees; or in any
other manner discriminating against employees with respect
to their wages, hours, or tenure of employment.WEWILLNOT
in any other manner interfere with, restrain,or coerce employees in the exercise of their rights guaranteed
by Section 7 of the Act.WEWILL
offer William Trask, Kenneth Trask, Ross Dean,Anthony Fuhrman, Robert Jennings, Robert Hopfinger, and
Brian Wagener immediate and full reinstatement to their
former positions or, if such positions no longer exist, to sub-
stantially equivalent positions without prejudice to their se-
niority or other rights or privileges.WEWILL
make William Trask, Kenneth Trask, Ross Dean,Robert Jennings, Robert Hopfinger, Brian Wagener, and An-
thony Fuhrman whole for any loss of pay they may have suf-
fered as a result of their terminations on 14 July.WEWILL
make Ross Dean whole for any loss of pay hemay have suffered as a result of the discriminatory reduction
in wages he suffered beginning 7 October and as a result of
the discriminatory suspensions he suffered on 9 and 27 Octo-
ber and 3 November 1986.WEWILL
offer Curtis Sauvage immediate and full rein-statement to his former position or, if such position no longer
exists, to a substantially equivalent position without prejudice
to his seniority or other rights and privileges, and make him
whole for any loss of pay he may have suffered as a result
of his termination.WEWILL
reinstate the second shift.WEWILL
offer to the employees on the second shiftdiscriminatorily laid off in December 1986 immediate and
full reinstatement to their former positions or, if such posi-
tions no longer exist, to substantially equivalent positions
without prejudice to their seniority or other rights and privi-
leges, and make them whole for any loss of pay they may
have suffered as a result of their terminations.WEWILL
remove from our files any references to the sus-pensions and discharges of the above employees and WEWILLnotify them in writing that this has been done and thatthe discharges will not be used against them in any way.All our employees are free to become or remain, or refrainfrom becoming or remaining, members of a labor organiza-
tion.BAYMETALCABINETS, INC.